ASSOCIATED ESTATES REALTY CORPORATION
ELECTIVE DEFERRED COMPENSATION PLAN

Associated Estates Realty Corporation hereby establishes, effective as of June
18, 2007,  the Associated Estates Realty Corporation Elective Deferred
Compensation Plan on the terms and conditions set forth below.  The Plan is
unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees. 
The Plan provides certain eligible employees with the opportunity to defer
portions of their base salary and incentive compensation all in accordance with
the provisions of the Plan.  


ARTICLE I
DEFINITIONS

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 "Account" means the bookkeeping account maintained by the Committee on behalf
of each Participant pursuant to this Plan.  The sum of each Participant's
Sub-Accounts, in the aggregate, shall constitute his Account.  The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.

"Affiliated Group" means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language "at least 50 percent" is used instead of "at least 80
percent" each place it appears in Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c), "at least 50 percent" is used instead of "at
least 80 percent" each place it appears in that regulation.    Such term shall
be interpreted in a manner consistent with the definition of "service recipient"
contained in Section 409A of the Code.  

"Award" means any Incentive Compensation which is payable in the form of
restricted shares of the Company.

"Base Salary" means the annual base rate of cash compensation payable by the
Affiliated Group to a Participant during a calendar year, excluding Incentive
Compensation, bonuses, severance payments, qualified plan contributions or
benefits, expense reimbursements, fringe benefits and all other payments, and
prior to reduction for any deferrals under this Plan or any other plan of the
Affiliated Groups under Sections 125 or 401(k) of the Code.   For purposes of
this Plan, Base Salary payable after the last day of a calendar year solely for
services performed during the final payroll period described in Section 3401(b)
of the Code containing December 31 of such year shall be treated as earned
during the subsequent calendar year.

--------------------------------------------------------------------------------


"Beneficiary" or "Beneficiaries" means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant's Account in the event of
the death of the Participant prior to the Participant's receipt of the entire
vested amount credited to his Account.

"Beneficiary Designation Form" means the form established from time to time by
the Committee (in a paper or electronic format) that a Participant completes
signs and returns to the Committee to designate one or more Beneficiaries.  

"Board" means the Board of Directors of the Company.

 "Change in Control" means the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Company within the meaning of Section 409A of the
Code.[1]   

"Code" means the Internal Revenue Code of 1986, as amended.

"Commencement Date" has the meaning given to such term in Section 2.3 hereof.  

"Committee" means the committee appointed to administer the Plan.  Unless and
until otherwise specified, the Committee under the Plan shall be the Executive
Compensation Committee, or its designee. 

"Company" means Associated Estates Realty Corporation and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Associated Estates Realty Corporation with any other
corporation, limited liability company, joint venture, partnership or other
entity or entities.

"Deferral Election" means the Participant's election on a form approved by the
Committee to defer a portion of his Base Salary, Incentive Compensation or both
in accordance with the provisions of Article III.

"Disability" means the condition of being unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Committee.

"Eligible Employee" has the meaning given to such term in Section 2.1 hereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"Incentive Compensation" means cash compensation or restricted share awards
provided as an annual bonus or pursuant to an incentive compensation or
retention plan, including but not limited to an annual or long-term incentive
compensation plan, whether such plan is now in effect or hereafter established
by the Company or Affiliated Group, which the Committee may designate from time
to time.

                                                                       2

--------------------------------------------------------------------------------


"In-Service Sub-Account" means each bookkeeping In-Service Sub-Account
maintained by the Committee on behalf of each Participant pursuant to Article IV
hereof. 

"Participant" means any Eligible Employee who (i) at any time elected to defer
the receipt of Base Salary and/or Incentive Compensation in accordance with the
Plan, and (ii) in conjunction with his Beneficiary, has not received a complete
payment of the vested amount credited to his Account.

"Payment Election" means the Participant's election on a form approved by the
Committee that is filed along with a Deferral Election and that sets forth the
time and form of payment of such deferrals as provided in Article IV.

"Performance-Based Compensation" means Incentive Compensation that is based on
services performed over a period of at least twelve (12) months and that
constitutes "performance-based compensation" within the meaning of Section 409A
of the Code.  Where a portion of an amount of Incentive Compensation would
qualify as Performance-Based Compensation if the portion were the sole amount
available under a designated incentive plan, that portion of the award will not
fail to qualify as Performance-Based Compensation if that portion is designated
separately by the Committee on the Deferral Election or is otherwise separately
identifiable under the terms of the designated incentive plan, and the amount of
each portion is determined independently of the other.

"Performance Period" means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.    

"Plan" means this deferred compensation plan, which shall be known as the
Associated Estates Realty Corporation Deferred Elective Compensation Plan.

"Retirement Sub-Account" means the bookkeeping Retirement Sub-Account maintained
by the Committee on behalf of each Participant pursuant to Article IV hereof.

                                                                       3

--------------------------------------------------------------------------------


"Separation from Service" means a termination of employment with the Affiliated
Group in such a manner as to constitute a "separation from service" as defined
under Section 409A of the Code.  For this purpose, the employment relationship
is treated as continuing intact while a Participant is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six (6) months, or if longer, so long as the individual retains a right
to reemployment with the Affiliated Group under an applicable statute or by
contract.  For purposes of this definition, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Affiliated Group.  If the
period of leave exceeds six (6) months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the Participant to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.[2]

"Specified Employee" means a key employee (as defined in Section 416(i) of the
Code without regard to Section 416(i)(5) of the Code) of the Company (or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) at any time during the twelve (12)
month period ending on December 31.  Notwithstanding the foregoing, a
Participant who is a key employee determined under the preceding sentence will
be deemed a Specified Employee solely for the period of April 1 through March 31
following such December 31. Such term shall be interpreted in a manner
consistent with Section 409A of the Code.[3]

"Stock Deferral Sub-Account" means each bookkeeping Stock Deferral Sub-Account
maintained by the Committee on behalf of each Participant pursuant to Article IV
hereof.

"Stock Deferral Unit" means a unit of a phantom investment that mirrors the
performance of Company common stock.

"Sub-Account" means each bookkeeping Retirement Sub-Account and In-Service
Sub-Account maintained by the Committee on behalf of each Participant pursuant
to the Plan.

"Subsequent Payment Election" has the meaning given to such term in Section
7.1(c) hereof. 

"Unforeseeable Emergency" means a severe financial hardship to a Participant
resulting from (i) an illness or accident of the Participant or Beneficiary or
his spouse or dependent (as defined in Section 152(a) of the Code without regard
to Sections 152(b)(1), (b)(2), and (d)(1)(B)), (ii) loss of the Participant's
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or (iii) other similar extraordinary and unforeseeable
circumstance arising as a result of events beyond the control of the
Participant.  For example, the imminent foreclosure of or eviction from the
Participant's primary residence may constitute an unforeseeable emergency.  In
addition, the need to pay for medical expenses, including nonrefundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an unforeseeable emergency.  Finally, the need to pay for the funeral
expenses of a spouse, a Beneficiary, or a dependent (as defined above) may also
constitute an Unforeseeable Emergency.  Except as otherwise provided above, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies.  Such term shall be interpreted in a manner consistent with the
definition of "unforeseeable emergency" contained in Section 409A of the Code.

                                                                       4

--------------------------------------------------------------------------------



ARTICLE II
ELIGIBILITY


2.1.            SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN IS LIMITED TO
THOSE EMPLOYEES OF THE AFFILIATED GROUP WHO ARE (I) EXPRESSLY SELECTED BY THE
COMMITTEE, IN ITS SOLE DISCRETION, TO PARTICIPATE IN THE PLAN, AND (II) A MEMBER
OF A "SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES," WITHIN THE
MEANING OF SECTIONS 201, 301 AND 401 OF ERISA (THE "ELIGIBLE EMPLOYEES");
PROVIDED THAT ON THE DATE THE PLAN BECOMES EFFECTIVE THE ELIGIBLE EMPLOYEES
SHALL BE EACH APPOINTED OR ELECTED OFFICER OF THE COMPANY.  IN LIEU OF EXPRESSLY
SELECTING ELIGIBLE EMPLOYEES FOR PLAN PARTICIPATION, THE COMMITTEE MAY ESTABLISH
ELIGIBILITY CRITERIA (CONSISTENT WITH THE REQUIREMENTS OF PARAGRAPH (II) OF THIS
SECTION) PROVIDING FOR PARTICIPATION OF ALL ELIGIBLE EMPLOYEES WHO SATISFY SUCH
CRITERIA.  THE COMMITTEE MAY AT ANY TIME, IN ITS SOLE DISCRETION, CHANGE THE
ELIGIBILITY CRITERIA FOR ELIGIBLE EMPLOYEES, OR DETERMINE THAT ONE OR MORE
PARTICIPANTS WILL CEASE TO BE AN ELIGIBLE EMPLOYEE.   


2.2.            ENROLLMENT REQUIREMENTS.  AS A CONDITION TO PARTICIPATION, EACH
SELECTED ELIGIBLE EMPLOYEE SHALL COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE A
DEFERRAL ELECTION, PAYMENT ELECTION AND BENEFICIARY DESIGNATION FORM NO LATER
THAN THE DATE OR DATES SPECIFIED BY THE COMMITTEE.  IN ADDITION, THE COMMITTEE
MAY ESTABLISH FROM TIME TO TIME SUCH OTHER ENROLLMENT REQUIREMENTS AS IT
DETERMINES IN ITS SOLE DISCRETION ARE NECESSARY. 


2.3.            COMMENCEMENT DATE.  EACH ELIGIBLE EMPLOYEE SHALL COMMENCE
PARTICIPATION ON THE DATE DESIGNATED BY THE COMMITTEE (THE "COMMENCEMENT DATE"),
PROVIDED THAT THE COMMENCEMENT DATE FOR PERSONS WHO ARE ELIGIBLE EMPLOYEES ON
THE DATE THE PLAN BECOMES EFFECTIVE, SHALL BE JUNE 18, 2007; AND PROVIDED,
FURTHER, THAT IF AN ELIGIBLE EMPLOYEE HAS NOT SATISFIED THE APPLICABLE
ENROLLMENT REQUIREMENTS OF SECTION 2.2 WITHIN THIRTY (30) DAYS OF HIS
COMMENCEMENT DATE (OR SUCH EARLIER DATE AS SPECIFIED BY THE COMMITTEE), SUCH
ELIGIBLE EMPLOYEE'S COMMENCEMENT DATE SHALL BE THE FIRST DAY OF THE CALENDAR
YEAR NEXT FOLLOWING THE DATE THE ELIGIBLE EMPLOYEE SATISFIES SUCH ENROLLMENT
REQUIREMENTS.  


2.4.            TERMINATION.  AN ELIGIBLE EMPLOYEE'S ENTITLEMENT TO DEFER BASE
SALARY AND INCENTIVE COMPENSATION SHALL CEASE WITH RESPECT TO THE CALENDAR YEAR
(OR THE PERFORMANCE PERIOD, AS THE CASE MAY BE) FOLLOWING THE CALENDAR YEAR (OR
THE PERFORMANCE PERIOD, AS THE CASE MAY BE) IN WHICH HE CEASES TO BE AN ELIGIBLE
EMPLOYEE, ALTHOUGH SUCH INDIVIDUAL SHALL CONTINUE TO BE SUBJECT TO ALL OF THE
TERMS AND CONDITIONS OF THE PLAN FOR AS LONG AS HE REMAINS A PARTICIPANT.


ARTICLE III
DEFERRAL ELECTIONS


3.1.            NEW PARTICIPANTS. 

                                                                       5

--------------------------------------------------------------------------------



(A)                QUALIFICATION AS A NEW PARTICIPANT.  THIS SECTION 3.1 APPLIES
TO EACH ELIGIBLE EMPLOYEE (I) WHOSE COMMENCEMENT DATE OCCURS AFTER THE FIRST DAY
OF A CALENDAR YEAR BUT PRIOR TO OCTOBER 1 OF SUCH CALENDAR YEAR (OR SUCH EARLIER
OR LATER DATE AS SPECIFIED BY THE COMMITTEE FROM TIME TO TIME), AND (II) WHO WAS
NOT PREVIOUSLY ELIGIBLE TO PARTICIPATE IN THE PLAN OR ANOTHER PLAN THAT IS
REQUIRED TO BE AGGREGATED WITH THE PLAN UNDER SECTION 409A OF THE CODE.  FOR
THIS PURPOSE, WHERE AN ELIGIBLE EMPLOYEE HAS CEASED BEING ELIGIBLE TO
PARTICIPATE IN A PLAN (OTHER THAN THE ACCRUAL OF EARNINGS), REGARDLESS OF
WHETHER HIS ENTIRE ACCOUNT BALANCE HAS BEEN PAID, AND SUBSEQUENTLY BECOMES AN
ELIGIBLE EMPLOYEE AGAIN, THE INDIVIDUAL MAY BE TREATED AS BEING INITIALLY
ELIGIBLE TO PARTICIPATE IN THE PLAN IF THE INDIVIDUAL HAD NOT BEEN AN ELIGIBLE
EMPLOYEE AT ANY TIME DURING THE 24-MONTH PERIOD ENDING ON THE DATE THE
INDIVIDUAL AGAIN BECOMES AND ELIGIBLE EMPLOYEE. 


(B)               DEFERRAL ELECTION.  AN ELIGIBLE EMPLOYEE DESCRIBED IN SECTION
3.1(A) MAY ELECT TO DEFER HIS BASE SALARY EARNED DURING SUCH CALENDAR YEAR OR
HIS INCENTIVE COMPENSATION EARNED DURING A PERFORMANCE PERIOD THAT COMMENCES IN
SUCH CALENDAR YEAR BY FILING A DEFERRAL ELECTION WITH THE COMMITTEE IN
ACCORDANCE WITH THE FOLLOWING RULES:


(I)                  TIMING; IRREVOCABILITY.  THE DEFERRAL ELECTION MUST BE
FILED WITH THE COMMITTEE BY, AND SHALL BECOME IRREVOCABLE AS OF, THE THIRTIETH
(30TH) DAY FOLLOWING THE PARTICIPANT'S COMMENCEMENT DATE (OR SUCH EARLIER DATE
AS SPECIFIED BY THE COMMITTEE ON THE DEFERRAL ELECTION).  


(II)                BASE SALARY.  THE DEFERRAL ELECTION SHALL ONLY APPLY TO BASE
SALARY EARNED DURING SUCH CALENDAR YEAR BEGINNING WITH THE FIRST PAYROLL PERIOD
THAT BEGINS IMMEDIATELY AFTER THE DATE THAT THE DEFERRAL ELECTION BECOMES
IRREVOCABLE IN ACCORDANCE WITH SECTION 3.1(B)(I) HEREOF. 


(III)               INCENTIVE COMPENSATION.  WHERE A DEFERRAL ELECTION IS MADE
IN THE FIRST YEAR OF ELIGIBILITY BUT AFTER THE COMMENCEMENT OF A PERFORMANCE
PERIOD, THEN, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.2 BELOW, THE DEFERRAL
ELECTION SHALL ONLY APPLY TO THAT PORTION OF INCENTIVE COMPENSATION EARNED FOR
SUCH PERFORMANCE PERIOD EQUAL TO THE TOTAL AMOUNT OF THE INCENTIVE COMPENSATION
EARNED DURING SUCH PERFORMANCE PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS BEGINNING ON THE DAY IMMEDIATELY AFTER THE DATE THAT
THE DEFERRAL ELECTION BECOMES IRREVOCABLE IN ACCORDANCE WITH SECTION 3.1(B)(I)
HEREOF AND ENDING ON THE LAST DAY OF THE PERFORMANCE PERIOD, AND THE DENOMINATOR
OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE PERFORMANCE PERIOD.     


3.2.            ANNUAL DEFERRAL ELECTIONS.  UNLESS SECTION 3.1 APPLIES, EACH
ELIGIBLE EMPLOYEE MAY ELECT TO DEFER BASE SALARY FOR A CALENDAR YEAR OR HIS
INCENTIVE COMPENSATION FOR A PERFORMANCE PERIOD, AS THE CASE MAY BE, BY FILING A
DEFERRAL ELECTION WITH THE COMMITTEE IN ACCORDANCE WITH THE FOLLOWING RULES:


(A)                BASE SALARY. THE DEFERRAL ELECTION WITH RESPECT TO BASE
SALARY MUST BE FILED WITH THE COMMITTEE BY, AND SHALL BECOME IRREVOCABLE AS OF,
DECEMBER 31 (OR SUCH EARLIER DATE AS SPECIFIED BY THE COMMITTEE ON THE DEFERRAL
ELECTION) OF THE CALENDAR YEAR NEXT PRECEDING THE CALENDAR YEAR FOR WHICH SUCH
BASE SALARY WOULD OTHERWISE BE EARNED.      

                                                                       6

--------------------------------------------------------------------------------



(B)               INCENTIVE COMPENSATION.  THE DEFERRAL ELECTION WITH RESPECT TO
INCENTIVE COMPENSATION MUST BE FILED WITH THE COMMITTEE BY, AND SHALL BECOME
IRREVOCABLE AS OF, DECEMBER 31 (OR SUCH EARLIER DATE AS SPECIFIED BY THE
COMMITTEE ON THE DEFERRAL ELECTION) OF THE CALENDAR YEAR NEXT PRECEDING THE
FIRST DAY OF THE PERFORMANCE PERIOD FOR WHICH SUCH INCENTIVE COMPENSATION WOULD
OTHERWISE BE EARNED. 


(C)                PERFORMANCE-BASED COMPENSATION. 


(I)                  NOTWITHSTANDING ANYTHING CONTAINED IN THIS 3.2 TO THE
CONTRARY, AND ONLY TO THE EXTENT PERMITTED BY THE COMMITTEE, THE DEFERRAL
ELECTION WITH RESPECT TO INCENTIVE COMPENSATION THAT CONSTITUTES
PERFORMANCE-BASED COMPENSATION MUST BE FILED WITH THE COMMITTEE BY, AND SHALL
BECOME IRREVOCABLE AS OF, THE DATE THAT IS 6 MONTHS BEFORE THE END OF THE
APPLICABLE PERFORMANCE PERIOD (OR SUCH EARLIER DATE AS SPECIFIED BY THE
COMMITTEE ON THE DEFERRAL ELECTION), PROVIDED THAT IN NO EVENT MAY SUCH DEFERRAL
ELECTION BE MADE AFTER SUCH INCENTIVE COMPENSATION HAS BECOME "READILY
ASCERTAINABLE" WITHIN THE MEANING OF SECTION 409A OF THE CODE.


(II)                IN ORDER TO MAKE A DEFERRAL ELECTION UNDER THIS SECTION
3.2(C), THE PARTICIPANT MUST PERFORM SERVICES CONTINUOUSLY FROM THE LATER OF THE
BEGINNING OF THE PERFORMANCE PERIOD OR THE DATE THE PERFORMANCE CRITERIA ARE
ESTABLISHED THROUGH THE DATE A DEFERRAL ELECTION BECOMES IRREVOCABLE UNDER THIS
SECTION 3.2(C). 


(III)               A DEFERRAL ELECTION MADE UNDER THIS SECTION 3.2(C) SHALL NOT
APPLY TO ANY PORTION OF THE PERFORMANCE-BASED COMPENSATION THAT IS ACTUALLY
EARNED BY A PARTICIPANT REGARDLESS OF SATISFACTION OF THE PERFORMANCE CRITERIA.


(IV)              TO THE EXTENT PERMITTED BY THE COMMITTEE, AN ELIGIBLE EMPLOYEE
DESCRIBED IN SECTION 3.1(A) HEREOF SHALL BE PERMITTED TO MAKE A DEFERRAL
ELECTION WITH RESPECT TO PERFORMANCE-BASED COMPENSATION IN ACCORDANCE WITH THIS
SECTION 3.2(C) PROVIDED THAT THE ELIGIBLE EMPLOYEE SATISFIES ALL OF THE OTHER
REQUIREMENTS OF THIS SECTION.   


(D)               DEFERRAL OF AWARDS.  IN THE EVENT THAT ANY INCENTIVE
COMPENSATION IS PROVIDED AS AN AWARD, A PARTICIPANT MAY ELECT TO HAVE ALL OR
PART OF THE AWARD CANCELLED AND CONVERTED INTO AN EQUAL NUMBER OF STOCK DEFERRAL
UNITS UNDER THE PLAN AND TO HAVE SUCH STOCK DEFERRAL UNITS CREDITED TO A STOCK
DEFERRAL SUB-ACCOUNT PURSUANT TO ARTICLE IV.  THE PROVISIONS OF THIS ARTICLE III
SHALL APPLY TO SUCH ELECTIONS, IN ADDITION TO THE FOLLOWING:


(I)                  EACH STOCK DEFERRAL SUB-ACCOUNT SHALL BE EITHER A STOCK
DEFERRAL RETIREMENT SUB-ACCOUNT OR A STOCK DEFERRAL IN-SERVICE SUB-ACCOUNT, AS
ELECTED BY THE PARTICIPANT, TO BE MAINTAINED AND DISTRIBUTED IN ACCORDANCE WITH
THE PROVISIONS OF THE PLAN GOVERNING RETIREMENT SUB-ACCOUNTS AND IN-SERVICE
SUB-ACCOUNTS, RESPECTIVELY, EXCEPT AS OTHERWISE PROVIDED HEREIN (INCLUDING
SECTION 4.2(C)(IV)).


(II)                THE AMOUNT OF DIVIDENDS OF OTHER DISTRIBUTIONS TO
SHAREHOLDERS THAT A PARTICIPANT WOULD HAVE RECEIVED HAD THE PARTICIPANT'S STOCK
DEFERRAL UNITS BEEN ACTUAL SHARES OF COMMON STOCK OF THE COMPANY AS OF THE DATE
OF THE DIVIDEND OR OTHER PAYMENT SHALL BE CREDITED TO THE PARTICIPANT'S STOCK
DEFERRAL SUB-ACCOUNT WITH REFERENCE TO WHICH DETERMINED AND IMMEDIATELY
CONVERTED INTO THE APPROPRIATE NUMBER OF STOCK DEFERRAL UNITS BASED UPON THE
FAIR MARKET VALUE OF SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE.

                                                                       7

--------------------------------------------------------------------------------



(E)                COMPENSATION SUBJECT TO VESTING.   WITH RESPECT TO INCENTIVE
COMPENSATION THAT IS SUBJECT TO A FORFEITURE CONDITION REQUIRING THE
PARTICIPANT'S CONTINUED SERVICES FOR A PERIOD OF AT LEAST TWELVE (12) MONTHS
FROM THE DATE THAT THE PARTICIPANT OBTAINS A "LEGALLY BINDING RIGHT" TO SUCH
COMPENSATION (WITHIN THE MEANING OF SECTION 409A OF THE CODE), THE DEFERRAL
ELECTION MUST BE FILED WITH THE COMMITTEE BY, AND SHALL BECOME IRREVOCABLE AS
OF, THE THIRTIETH (30TH) DAY FOLLOWING THE DATE THAT THE PARTICIPANT OBTAINS THE
LEGALLY BINDING RIGHT TO SUCH COMPENSATION, PROVIDED THAT THE ELECTION IS MADE
AT LEAST TWELVE (12) MONTHS IN ADVANCE OF THE EARLIEST DATE AT WHICH THE
FORFEITURE CONDITION COULD LAPSE.   FOR THIS PURPOSE, A CONDITION WILL NOT BE
TREATED AS FAILING TO REQUIRE THE PARTICIPANT TO CONTINUE TO PROVIDE SERVICES
FOR A PERIOD OF AT LEAST 12 MONTHS MERELY BECAUSE THE CONDITION IMMEDIATELY
LAPSES UPON THE DEATH OR DISABILITY (AS DEFINED IN SECTION 409A) OF THE
PARTICIPANT, OR UPON A CHANGE IN CONTROL, PROVIDED THAT IF DEATH, DISABILITY, OR
CHANGE IN CONTROL OCCURS AND THE CONDITION LAPSES BEFORE THE END OF SUCH
12-MONTH PERIOD, THE DEFERRAL ELECTION MADE UNDER THIS SECTION 3.2(E) SHALL NOT
APPLY TO SUCH COMPENSATION.  TO THE EXTENT PERMITTED BY THE COMMITTEE, AN
ELIGIBLE EMPLOYEE DESCRIBED IN SECTION 3.1(A) HEREOF SHALL BE PERMITTED TO MAKE
A DEFERRAL ELECTION IN ACCORDANCE WITH THIS SECTION 3.2(E).


3.3.            AMOUNT DEFERRED.  A PARTICIPANT SHALL DESIGNATE ON THE DEFERRAL
ELECTION THE PORTION OF HIS BASE SALARY, INCENTIVE COMPENSATION OR BOTH THAT IS
TO BE DEFERRED IN ACCORDANCE WITH THIS ARTICLE III.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, A PARTICIPANT MAY DEFER (IN 1% INCREMENTS) UP TO 90% OF HIS
BASE SALARY AND UP TO 100% OF HIS INCENTIVE COMPENSATION FOR ANY PLAN YEAR;
PROVIDED, HOWEVER, THAT THE PARTICIPANT SHALL NOT BE PERMITTED TO DEFER LESS
THAN 1% OF HIS BASE SALARY OR HIS INCENTIVE COMPENSATION DURING ANY ONE CALENDAR
YEAR OR PERFORMANCE PERIOD, AS THE CASE MAY BE, AND ANY ATTEMPTED DEFERRAL OF A
LESSER AMOUNT SHALL NOT BE EFFECTIVE.   


3.4.            DURATION AND CANCELLATION OF DEFERRAL ELECTIONS. 


(A)                DURATION.  ONCE IRREVOCABLE, A DEFERRAL ELECTION SHALL ONLY
BE EFFECTIVE FOR THE CALENDAR YEAR OR PERFORMANCE PERIOD WITH RESPECT TO WHICH
SUCH ELECTION WAS TIMELY FILED WITH THE COMMITTEE.  NOTWITHSTANDING THE
PRECEDING SENTENCE, THE COMMITTEE MAY PROVIDE, IN ITS SOLE DISCRETION, THAT ANY
DEFERRAL ELECTIONS SHALL APPLY FROM CALENDAR YEAR TO CALENDAR YEAR, OR
PERFORMANCE PERIOD TO PERFORMANCE PERIOD, UNTIL TERMINATED OR MODIFIED BY A
PARTICIPANT IN ACCORDANCE WITH THE TERMS OF SECTIONS 3.2.  EXCEPT AS PROVIDED IN
SECTION 3.4(B) HEREOF, A DEFERRAL ELECTION, ONCE IRREVOCABLE, CANNOT BE
CANCELLED DURING A CALENDAR YEAR OR PERFORMANCE PERIOD.


(B)               CANCELLATION. 


(I)                  THE COMMITTEE MAY, IN ITS SOLE DISCRETION, CANCEL A
PARTICIPANT'S DEFERRAL ELECTION WHERE SUCH CANCELLATION OCCURS BY THE LATER OF
THE END OF THE PARTICIPANT'S TAXABLE YEAR OR THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE DATE THE PARTICIPANT INCURS A "DISABILITY."  FOR PURPOSES OF THIS
SECTION 3.4(B)(I), A DISABILITY REFERS TO ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT RESULTING IN THE PARTICIPANT'S INABILITY TO PERFORM THE DUTIES
OF HIS OR HER POSITION OR ANY SUBSTANTIALLY SIMILAR POSITION, WHERE SUCH
IMPAIRMENT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN SIX MONTHS.

                                                                       8

--------------------------------------------------------------------------------



(II)                THE COMMITTEE MAY, IN ITS SOLE DISCRETION, CANCEL A
PARTICIPANT'S DEFERRAL ELECTION DUE TO AN UNFORESEEABLE EMERGENCY OR A HARDSHIP
DISTRIBUTION PURSUANT TO TREASURY REGULATION SECTION 1.401(K)-1(D)(3).


(III)               IF A PARTICIPANT'S DEFERRAL ELECTION IS CANCELLED WITH
RESPECT TO A PARTICULAR CALENDAR YEAR OR PERFORMANCE PERIOD IN ACCORDANCE WITH
THIS SECTION 3.4(B), HE MAY MAKE A NEW DEFERRAL ELECTION FOR A SUBSEQUENT
CALENDAR YEAR OR PERFORMANCE PERIOD, AS THE CASE MAY BE, ONLY IN ACCORDANCE WITH
SECTION 3.2 HEREOF.  


ARTICLE IV
SUB-ACCOUNTS; PAYMENT ELECTIONS


4.1.            SUB-ACCOUNTS.  THE COMMITTEE SHALL ESTABLISH AND MAINTAIN
SEPARATE RETIREMENT SUB-ACCOUNTS (INCLUDING A STOCK DEFERRAL RETIREMENT
SUB-ACCOUNT), AND ONE OR MORE IN-SERVICE SUB-ACCOUNTS (INCLUDING STOCK DEFERRAL
IN-SERVICE SUB-ACCOUNTS) FOR EACH PARTICIPANT.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL SPECIFY THE MAXIMUM NUMBER (INCLUDING ZERO) OF PERMITTED
IN-SERVICE SUB-ACCOUNTS FOR EACH PARTICIPANT.  AMOUNTS CREDITED TO A RETIREMENT
SUB-ACCOUNT SHALL COMMENCE TO BE PAID FOLLOWING THE PARTICIPANT'S SEPARATION
FROM SERVICE AS PROVIDED IN ARTICLE VII.  AMOUNTS CREDITED TO AN IN-SERVICE
SUB-ACCOUNT SHALL COMMENCE TO BE PAID IN A YEAR SPECIFIED BY THE PARTICIPANT AS
PROVIDED IN SECTION 4.2 AND ARTICLE VII BELOW. 


4.2.            PAYMENT ELECTIONS.  A PARTICIPANT SHALL FILE A PAYMENT ELECTION
IN ACCORDANCE WITH THE FOLLOWING RULES:


(A)                TIMING; IRREVOCABILITY. 


(I)                  PAYMENT ELECTIONS WITH RESPECT TO A DEFERRAL OF BASE SALARY
OR INCENTIVE COMPENSATION SHALL BE FILED WITH THE COMMITTEE BY, AND SHALL BECOME
IRREVOCABLE AS OF, THE APPLICABLE ELECTION FILING DEADLINE OF THE RELATED
DEFERRAL ELECTION AS SPECIFIED IN ARTICLE III. 


(II)                ONCE IRREVOCABLE, A PAYMENT ELECTION MAY ONLY BE CHANGED IN
ACCORDANCE WITH SECTION 7.1(C) HEREOF. 


(B)               ALLOCATION OF DEFERRALS AMONG SUB-ACCOUNTS. 


(I)                  THE PAYMENT ELECTION WITH RESPECT TO A DEFERRAL OF BASE
SALARY OR INCENTIVE COMPENSATION SHALL CONTAIN THE PARTICIPANT'S ALLOCATION OF
DEFERRALS OF BASE SALARY AND INCENTIVE COMPENSATION AMONG A RETIREMENT
SUB-ACCOUNT AND, TO THE EXTENT PERMITTED BY THE COMMITTEE FROM TIME TO TIME, ONE
OR MORE IN-SERVICE SUB-ACCOUNTS.  IN THE EVENT THAT A PARTICIPANT ALLOCATES
DEFERRALS OF BASE SALARY OR INCENTIVE COMPENSATION TO AN IN-SERVICE SUB-ACCOUNT,
THE PARTICIPANT MUST DESIGNATE THE YEAR IN WHICH PAYMENTS WILL  COMMENCE TO BE
PAID, WHICH YEAR MAY NOT BE EARLIER THAN TWO YEARS AFTER THE DATE ON WHICH SUCH
PAYMENT ELECTION BECOMES IRREVOCABLE.  BASE SALARY OR INCENTIVE COMPENSATION
THAT A PARTICIPANT ELECTS TO DEFER SHALL BE TREATED AS IF IT WERE SET ASIDE IN
ONE OR MORE SUB-ACCOUNTS ON THE DATE THE BASE SALARY OR INCENTIVE COMPENSATION
WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT. 

                                                                       9

--------------------------------------------------------------------------------



(II)                TO THE EXTENT THAT A PARTICIPANT DOES NOT DESIGNATE THE
SUB-ACCOUNT TO WHICH DEFERRALS OF BASE SALARY OR INCENTIVE COMPENSATION SHALL BE
CREDITED ON A PAYMENT ELECTION AS PROVIDED IN THIS SECTION 4.2(B) (OR SUCH
DESIGNATION DOES NOT COMPLY WITH THE TERMS OF THE PLAN), SUCH DEFERRALS SHALL BE
CREDITED TO THE PARTICIPANT'S RETIREMENT SUB-ACCOUNT.


(C)                FORM OF PAYMENT FOR SUB-ACCOUNTS. 


(I)                  A PARTICIPANT MAY ELECT, ON THE FIRST PAYMENT ELECTION THAT
HE DELIVERS TO THE COMMITTEE, TO RECEIVE HIS RETIREMENT SUB-ACCOUNT IN CASH IN A
SINGLE LUMP SUM OR IN A NUMBER OF APPROXIMATELY EQUAL ANNUAL INSTALLMENTS OVER A
SPECIFIED PERIOD NOT EXCEEDING FOUR YEARS.  THE FORM OF PAYMENT DESIGNATED ON
THAT FIRST PAYMENT ELECTION WILL APPLY TO ALL AMOUNTS CREDITED TO THE RETIREMENT
SUB-ACCOUNT UNDER THE PLAN (WHETHER ATTRIBUTABLE TO DEFERRALS OF BASE SALARY OR
INCENTIVE COMPENSATION, OR EARNINGS ON SUCH AMOUNTS) UNLESS CHANGED IN
ACCORDANCE WITH THE RULES OF SECTION 7.1(C).


(II)                A PARTICIPANT MAY ELECT, ON THE FIRST PAYMENT ELECTION THAT
HE DELIVERS TO THE COMMITTEE PURSUANT TO WHICH DEFERRALS OF BASE SALARY OR
INCENTIVE COMPENSATION ARE CREDITED TO AN IN-SERVICE SUB-ACCOUNT, TO RECEIVE THE
IN-SERVICE SUB-ACCOUNT IN CASH IN A SINGLE LUMP SUM OR IN A NUMBER OF
APPROXIMATELY EQUAL ANNUAL INSTALLMENTS OVER A SPECIFIED PERIOD NOT EXCEEDING
FOUR YEARS.  THE FORM OF PAYMENT DESIGNATED ON THAT FIRST PAYMENT ELECTION WILL
APPLY TO ALL AMOUNTS CREDITED TO THAT IN-SERVICE SUB-ACCOUNT UNDER THE PLAN
(WHETHER ATTRIBUTABLE TO DEFERRALS OF BASE SALARY OR INCENTIVE COMPENSATION, OR
EARNINGS ON SUCH AMOUNTS) UNLESS CHANGED IN ACCORDANCE WITH THE RULES OF SECTION
7.1(C).  A PARTICIPANT MAY CHOOSE DIFFERENT FORMS OF PAYMENT FOR EACH SEPARATE
IN-SERVICE SUB-ACCOUNT IN ACCORDANCE WITH THIS SECTION 4.2(C). 


(III)               TO THE EXTENT THAT A PARTICIPANT DOES NOT DESIGNATE THE FORM
OF PAYMENT OF A SUB-ACCOUNT ON A PAYMENT ELECTION AS PROVIDED IN THIS SECTION
4.2(C) (OR SUCH DESIGNATION DOES NOT COMPLY WITH THE TERMS OF THE PLAN), SUCH
SUB-ACCOUNT SHALL BE PAID IN CASH IN A SINGLE LUMP SUM.  


(IV)              NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE
CONTRARY, FOR PURPOSES OF DISTRIBUTION THE STOCK DEFERRAL UNITS HELD IN A STOCK
DEFERRAL SUB-ACCOUNT SHALL BE CONVERTED TO WHOLE SHARES OF COMPANY COMMON STOCK
AND CASH FOR ANY FRACTIONAL SHARES.  TO THE EXTENT THAT DELIVERY OF ANY SHARES
OF COMPANY COMMON STOCK TO A PARTICIPANT UNDER THIS PLAN OTHERWISE WOULD CAUSE
ALL OR ANY PORTION OF THE PLAN TO BE CONSIDERED AN "EQUITY COMPENSATION PLAN" AS
SUCH TERM IS DEFINED IN SECTION 303A(8) OF THE NEW YORK STOCK EXCHANGE LISTED
COMPANY MANUAL OR ANY SUCCESSOR RULE ("LISTED COMPANY MANUAL"), THEN SUCH SHARES
SHALL BE PAID FROM, AND SHALL COUNT AGAINST THE RESERVE OF, A COMPANY -
SPONSORED "EQUITY COMPENSATION PLAN" DESIGNATED BY THE COMMITTEE THAT COMPLIES
WITH THE SHAREHOLDER APPROVAL REQUIREMENTS CONTAINED IN THE LISTED COMPANY
MANUAL.

                                                                      10

--------------------------------------------------------------------------------



ARTICLE V
VESTING


5.1.            GENERAL.  EACH PARTICIPANT SHALL AT ALL TIMES HAVE A FULLY
VESTED AND NONFORFEITABLE INTEREST IN THE PORTION OF HIS ACCOUNT ATTRIBUTABLE TO
VOLUNTARY DEFERRALS OF BASE SALARY AND INCENTIVE COMPENSATION.


5.2.            AWARDS.  NOTWITHSTANDING THE PROVISIONS OF SECTION 5.1, THE
PORTION OF EACH PARTICIPANT'S ACCOUNT, IF ANY, ATTRIBUTABLE TO DEFERRAL OF AN
AWARD SHALL BE SUBJECT TO SUCH VESTING SCHEDULE AS WAS APPLICABLE TO THE
RESTRICTED SHARES FOR WHICH STOCK DEFERRAL UNITS WERE CREDITED AS A RESULT OF AN
ELECTION UNDER THE PLAN.


ARTICLE VI
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS


6.1.            GENERAL.

To the extent provided by the Committee in its sole discretion, each
Participant's Account will be credited with gains, losses and earnings based on
investment directions made by the Participant in accordance with investment
deferral crediting options and procedures established from time to time by the
Committee.  The Committee specifically retains the right in its sole discretion
to change the investment deferral crediting options and procedures from time to
time. 

By electing to defer any amount under the Plan (or by receiving or accepting any
benefit under the Plan), each Participant acknowledges and agrees that the
Affiliated Group is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Participant's
investment directions in any actual investment it may make or acquire in
connection with the Plan or in determining the amount of any actual or
contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.  Any amounts credited to a
Participant's Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses and earnings as if
such amounts were invested in an investment option to be selected by the
Committee in its sole discretion. 


6.2.            STOCK DEFERRAL SUB-ACCOUNTS.

Notwithstanding the provisions of Section 6.1, Share Deferral Sub-Accounts shall
be accounted for in the form of Stock Deferral Units and Participants shall not
provide investment directions with respect to them.

                                                                      11

--------------------------------------------------------------------------------


If there shall occur any merger, consolidation, liquidation, issuance of rights
or warrants to purchase securities, recapitalization, reclassification, stock
dividend, spin-off, split-off, stock split, reverse stock split, or other
distribution with respect to shares of the Company, or any similar corporate
transaction or event in respect to such shares, then the Committee shall, in the
manner and to the extent that it deems appropriate and equitable to the
Participant and consistent with the terms of the Plan, cause a proportionate
adjustment to be made in the number and kind of shares deemed held under the
Plan.  Moreover, in the event of any such transaction or event, the Committee,
in its discretion, may provide in substitution for any or all outstanding shares
under the Plan such alternative compensation as it, in good faith, may determine
to be equitable under the circumstances.


ARTICLE VII
PAYMENTS


7.1.            DATE OF PAYMENT OF SUB-ACCOUNTS.  EXCEPT AS OTHERWISE PROVIDED
IN THIS ARTICLE VII, A PARTICIPANT'S SUB-ACCOUNTS SHALL COMMENCE TO BE PAID AS
FOLLOWS:


(A)                RETIREMENT SUB-ACCOUNT.  THE VESTED AMOUNTS CREDITED TO A
PARTICIPANT'S RETIREMENT SUB-ACCOUNT SHALL COMMENCE TO BE PAID IN THE CALENDAR
YEAR FOLLOWING THE CALENDAR YEAR OF THE PARTICIPANT'S SEPARATION FROM SERVICE,
BUT IN NO EVENT BEFORE THE FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE
PARTICIPANT'S SEPARATION FROM SERVICE (OR IF EARLIER, UPON THE PARTICIPANT'S
DEATH).  SUCH AMOUNTS SHALL BE PAID IN THE FORM OF PAYMENT SELECTED BY THE
PARTICIPANT IN ACCORDANCE WITH SECTION 4.2(C).  SUBJECT TO SECTION 7.2 HEREOF,
THE COMMITTEE HAS THE DISCRETION TO ESTABLISH ADMINISTRATIVE PROCEDURES FOR
DESIGNATING THE DATE WITHIN THE APPLICABLE CALENDAR YEAR UPON WHICH PAYMENTS
SHALL COMMENCE. 


(B)               IN-SERVICE SUB-ACCOUNT.


(I)                  IN GENERAL, THE VESTED AMOUNTS CREDITED TO A PARTICIPANT'S
IN-SERVICE SUB-ACCOUNT SHALL COMMENCE TO BE PAID IN JANUARY OF THE YEAR
SPECIFIED BY THE PARTICIPANT FOR SUCH SUB-ACCOUNT IN ACCORDANCE WITH SECTION
4.2(B) HEREOF.  EACH IN-SERVICE SUB-ACCOUNT SHALL BE PAID IN THE FORM OF PAYMENT
SELECTED BY THE PARTICIPANT WITH RESPECT TO THAT IN-SERVICE SUB-ACCOUNT IN
ACCORDANCE WITH SECTION 4.2(C). 


(II)                IF A PARTICIPANT'S SEPARATION FROM SERVICE OCCURS AFTER
PAYMENT OF HIS IN-SERVICE SUB-ACCOUNT HAS COMMENCED, THE REMAINING BALANCE OF
SUCH IN-SERVICE SUB-ACCOUNT WILL CONTINUE TO BE PAID TO HIM IN ACCORDANCE WITH
THE PAYMENT SCHEDULE THAT HAS ALREADY COMMENCED.  IF, HOWEVER, A PARTICIPANT'S
SEPARATION FROM SERVICE OCCURS PRIOR TO THE COMMENCEMENT OF ONE OR MORE
IN-SERVICE SUB-ACCOUNTS, THEN AMOUNTS CREDITED TO SUCH IN-SERVICE SUB-ACCOUNTS
SHALL IMMEDIATELY BE TRANSFERRED TO THE PARTICIPANT'S RETIREMENT SUB-ACCOUNT AND
PAYMENT OF THE TRANSFERRED AMOUNTS SHALL THEREAFTER BE GOVERNED BY THE TERMS AND
CONDITIONS APPLICABLE TO THE RETIREMENT SUB-ACCOUNT, INCLUDING, WITHOUT
LIMITATION, SECTION 7.2 HEREOF.  


(C)                SUBSEQUENT PAYMENT ELECTIONS.  A PARTICIPANT MAY ELECT ON A
FORM PROVIDED BY THE COMMITTEE TO CHANGE THE PAYMENT ELECTION WITH RESPECT TO
ONE OR MORE OF HIS SUB-ACCOUNTS (A "SUBSEQUENT PAYMENT ELECTION").  THE
SUBSEQUENT PAYMENT ELECTION SHALL BECOME IRREVOCABLE UPON RECEIPT BY THE
COMMITTEE AND SHALL BE MADE IN ACCORDANCE WITH THE FOLLOWING RULES: 

                                                                      12

--------------------------------------------------------------------------------



(I)                  IN GENERAL.  THE SUBSEQUENT PAYMENT ELECTION MAY NOT TAKE
EFFECT UNTIL AT LEAST TWELVE (12) MONTHS AFTER THE DATE ON WHICH IT IS ACCEPTED
BY THE COMMITTEE. THE SUBSEQUENT PAYMENT ELECTION MOST RECENTLY ACCEPTED BY THE
COMMITTEE AND THAT SATISFIES THE REQUIREMENTS OF THIS SECTION 7.1(C) SHALL
GOVERN THE PAYOUT OF THE SUB-ACCOUNTS NOTWITHSTANDING ANYTHING CONTAINED IN
SECTION 7.1(A) OR (B) HEREOF TO THE CONTRARY.


(II)                RETIREMENT SUB-ACCOUNT.  A PARTICIPANT MAY MAKE A ONE-TIME
ELECTION TO CHANGE THE FORM OF PAYMENT OF HIS RETIREMENT SUB-ACCOUNT TO A FORM
OTHERWISE PERMITTED UNDER THE PLAN.   EXCEPT IN THE EVENT OF THE DEATH OR
UNFORESEEABLE EMERGENCY OF THE PARTICIPANT, THE PAYMENT OF SUCH SUB-ACCOUNT WILL
BE DELAYED UNTIL THE FIFTH (5TH) ANNIVERSARY OF THE FIRST DAY OF THE CALENDAR
YEAR THAT THE SUB-ACCOUNT WOULD OTHERWISE HAVE BEEN PAID UNDER THE PLAN IF SUCH
SUBSEQUENT PAYMENT ELECTION HAD NOT BEEN MADE (OR, IN THE CASE OF INSTALLMENT
PAYMENTS, WHICH ARE TREATED AS A SINGLE PAYMENT FOR PURPOSES OF THIS SECTION, ON
THE FIFTH (5TH) ANNIVERSARY OF THE FIRST DAY OF THE CALENDAR YEAR THAT THE FIRST
INSTALLMENT PAYMENT WAS SCHEDULED TO BE MADE).


(III)               IN-SERVICE SUB-ACCOUNT.  A PARTICIPANT MAY MAKE ONE OR MORE
ELECTIONS TO DELAY THE PAYMENT DATE OR CHANGE THE FORM OF PAYMENT OF ONE OR MORE
IN-SERVICE SUB-ACCOUNT(S) TO A TIME OR FORM PERMITTED UNDER THE PLAN.  SUCH
SUBSEQUENT PAYMENT ELECTION MUST BE FILED WITH THE COMMITTEE AT LEAST TWELVE
(12) MONTHS PRIOR TO THE FIRST DAY OF THE CALENDAR YEAR THAT THE SUB-ACCOUNT
WOULD OTHERWISE HAVE BEEN PAID UNDER THE PLAN (OR, IN THE CASE OF INSTALLMENT
PAYMENTS, AT LEAST TWELVE (12) MONTHS FROM THE FIRST DAY OF THE CALENDAR YEAR
THAT THE FIRST INSTALLMENT PAYMENT WAS SCHEDULED TO BE MADE).  ON SUCH
SUBSEQUENT PAYMENT ELECTION, THE PARTICIPANT MUST DELAY THE PAYMENT DATE FOR A
PERIOD OF AT LEAST FIVE (5) YEARS AFTER THE FIRST DAY OF THE CALENDAR YEAR THAT
THE SUB-ACCOUNT WOULD OTHERWISE HAVE BEEN PAID UNDER THE PLAN (OR, IN THE CASE
OF INSTALLMENT PAYMENTS, AT LEAST FIVE (5) YEARS FROM THE FIRST DAY OF THE
CALENDAR YEAR THAT THE FIRST INSTALLMENT PAYMENT WAS SCHEDULED TO BE MADE). 


(IV)              ACCELERATION PROHIBITED.  THE COMMITTEE SHALL DISREGARD ANY
SUBSEQUENT PAYMENT ELECTION BY A PARTICIPANT TO THE EXTENT SUCH ELECTION WOULD
RESULT IN AN ACCELERATION OF THE TIME OR SCHEDULE OF ANY PAYMENT OR AMOUNT
SCHEDULED TO BE PAID UNDER THE PLAN WITHIN THE MEANING OF SECTION 409A OF THE
CODE.


(D)               SMALL PAYMENTS.  IN THE EVENT THAT A SUB-ACCOUNT IS PAID IN
INSTALLMENTS AND THE BALANCE OF THE REMAINING AMOUNTS TO BE PAID IN INSTALLMENTS
FALLS BELOW $25,000 (EITHER AS OF THE DATE THAT THE INSTALLMENTS PAYMENTS
COMMENCE TO BE PAID OR AT THE TIME ANY SUBSEQUENT INSTALLMENT IS TO BE PAID
THEREAFTER), THEN THE REMAINING INSTALLMENTS SHALL BE PAID TO THE PARTICIPANT IN
A SINGLE LUMP SUM WITHIN 30 DAYS.   


7.2.            MANDATORY SIX-MONTH DELAY.  EXCEPT AS OTHERWISE PROVIDED IN
SECTIONS 7.7(A), 7.7(B) AND 7.7(C), IN NO EVENT MAY PAYMENTS FROM A RETIREMENT
SUB-ACCOUNT COMMENCE PRIOR TO THE FIRST BUSINESS DAY OF THE SEVENTH MONTH
FOLLOWING THE PARTICIPANT'S SEPARATION FROM SERVICE (OR IF EARLIER, UPON THE
PARTICIPANT'S DEATH).


7.3.            DEATH OF PARTICIPANT. 

                                                                      13

--------------------------------------------------------------------------------



(A)                EACH PARTICIPANT SHALL FILE A BENEFICIARY DESIGNATION FORM
WITH THE COMMITTEE AT THE TIME THE PARTICIPANT FILES AN INITIAL DEFERRAL
ELECTION.  A PARTICIPANT'S BENEFICIARY DESIGNATION FORM MAY BE CHANGED AT ANY
TIME PRIOR TO HIS DEATH BY THE EXECUTION AND DELIVERY OF A NEW BENEFICIARY
DESIGNATION FORM. THE BENEFICIARY DESIGNATION FORM ON FILE WITH THE COMMITTEE
THAT BEARS THE LATEST DATE AT THE TIME OF THE PARTICIPANT'S DEATH SHALL GOVERN. 
IF A PARTICIPANT FAILS TO PROPERLY DESIGNATE A BENEFICIARY IN ACCORDANCE WITH
THIS SECTION 7.3(A), THEN HIS BENEFICIARY SHALL BE HIS ESTATE. 


(B)               IN THE EVENT OF THE PARTICIPANT'S DEATH, THE REMAINING AMOUNT
OF THE PARTICIPANT'S VESTED SUB-ACCOUNTS SHALL BE PAID TO THE BENEFICIARY OR
BENEFICIARIES DESIGNATED ON A BENEFICIARY DESIGNATION FORM, IN ACCORDANCE WITH
THE FOLLOWING RULES: (I) IF A PARTICIPANT DIES AFTER PAYMENT OF A SUB-ACCOUNT
HAS COMMENCED, THE REMAINING BALANCE OF SUCH SUB-ACCOUNT WILL CONTINUE TO BE
PAID TO HIS BENEFICIARY OR BENEFICIARIES IN ACCORDANCE WITH THE PAYMENT SCHEDULE
THAT HAS ALREADY COMMENCED; AND (II) IF A PARTICIPANT DIES BEFORE PAYMENTS FROM
A SUB-ACCOUNT HAVE COMMENCED, SUCH SUB-ACCOUNT WILL BE PAID TO HIS BENEFICIARY
OR BENEFICIARIES IN A SINGLE LUMP SUM IN THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR OF THE PARTICIPANT'S DEATH.  THE COMMITTEE HAS THE DISCRETION TO
ESTABLISH ADMINISTRATIVE PROCEDURES FOR DESIGNATING THE DATE WITHIN THE
APPLICABLE CALENDAR YEAR UPON WHICH THE PAYMENT SHALL BE MADE.


7.4.            DISABILITY OF PARTICIPANT.  IN THE EVENT OF THE PARTICIPANT'S
DISABILITY, THE PARTICIPANT'S VESTED SUB-ACCOUNTS SHALL BE PAID TO THE
PARTICIPANT, IN ACCORDANCE WITH THE FOLLOWING RULES:  (I) IF THE PARTICIPANT
INCURS A DISABILITY AFTER PAYMENT OF A SUB-ACCOUNT HAS COMMENCED, THE REMAINING
BALANCE OF SUCH SUB-ACCOUNT WILL CONTINUE TO BE PAID TO THE PARTICIPANT IN
ACCORDANCE WITH THE PAYMENT SCHEDULE THAT HAS ALREADY COMMENCED; AND (II) IF A
PARTICIPANT INCURS A DISABILITY BEFORE PAYMENTS FROM A SUB-ACCOUNT HAVE
COMMENDED, SUCH SUB-ACCOUNT WILL BE PAID TO THE PARTICIPANT IN A SINGLE SUM
WITHIN THIRTY (30) DAYS FOLLOWING THE DETERMINATION BY THE COMMITTEE THAT THE
PARTICIPANT HAS INCURRED A DISABILITY, OR SUCH LATER DATE AS MAY BE REQUIRED
UNDER SECTION 7.2 HEREOF.


7.5.            CHANGE IN CONTROL.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO
THE CONTRARY, UPON THE OCCURRENCE OF  A CHANGE IN CONTROL, THE REMAINING AMOUNT
OF THE PARTICIPANT'S VESTED ACCOUNT SHALL BE PAID TO THE PARTICIPANT OR HIS
BENEFICIARY WITHIN THIRTY (30) DAYS FOLLOWING THE CHANGE IN CONTROL, OR SUCH
LATER DATE AS REQUIRED BY SECTION 7.2 HEREOF. 


7.6.            WITHDRAWAL DUE TO UNFORESEEABLE EMERGENCY.  A PARTICIPANT SHALL
HAVE THE RIGHT TO REQUEST, ON A FORM PROVIDED BY THE COMMITTEE, AN ACCELERATED
PAYMENT OF ALL OR A PORTION OF HIS ACCOUNT IN A LUMP SUM IF HE EXPERIENCES AN
UNFORESEEABLE EMERGENCY.  THE COMMITTEE SHALL HAVE THE SOLE DISCRETION TO
DETERMINE WHETHER TO GRANT SUCH A REQUEST AND THE AMOUNT TO BE PAID PURSUANT TO
SUCH REQUEST. 

                                                                      14

--------------------------------------------------------------------------------



(A)                DETERMINATION OF UNFORESEEABLE EMERGENCY.  WHETHER A
PARTICIPANT IS FACED WITH AN UNFORESEEABLE EMERGENCY PERMITTING A PAYMENT UNDER
THIS SECTION 7.6 IS TO BE DETERMINED BASED ON THE RELEVANT FACTS AND
CIRCUMSTANCES OF EACH CASE, BUT, IN ANY CASE, A PAYMENT ON ACCOUNT OF AN
UNFORESEEABLE EMERGENCY MAY NOT BE MADE TO THE EXTENT THAT SUCH EMERGENCY IS OR
MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION FROM INSURANCE OR
OTHERWISE, BY LIQUIDATION OF THE PARTICIPANT'S ASSETS, TO THE EXTENT THE
LIQUIDATION OF SUCH ASSETS WOULD NOT CAUSE SEVERE FINANCIAL HARDSHIP, OR BY
CESSATION OF DEFERRALS UNDER THE PLAN.  PAYMENTS BECAUSE OF AN UNFORESEEABLE
EMERGENCY MUST BE LIMITED TO THE AMOUNT REASONABLY NECESSARY TO SATISFY THE
EMERGENCY NEED (WHICH MAY INCLUDE AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE,
LOCAL, OR FOREIGN INCOME TAXES OR PENALTIES REASONABLY ANTICIPATED TO RESULT
FROM THE PAYMENT). DETERMINATIONS OF AMOUNTS REASONABLY NECESSARY TO SATISFY THE
EMERGENCY NEED MUST TAKE INTO ACCOUNT ANY ADDITIONAL COMPENSATION THAT IS
AVAILABLE IF THE PLAN PROVIDES FOR CANCELLATION OF A DEFERRAL ELECTION UPON A
PAYMENT DUE TO AN UNFORESEEABLE EMERGENCY.  HOWEVER, THE DETERMINATION OF
AMOUNTS REASONABLY NECESSARY TO SATISFY THE EMERGENCY NEED IS NOT REQUIRED TO
TAKE INTO ACCOUNT ANY ADDITIONAL COMPENSATION THAT DUE TO THE UNFORESEEABLE
EMERGENCY IS AVAILABLE UNDER ANOTHER NONQUALIFIED DEFERRED COMPENSATION PLAN BUT
HAS NOT ACTUALLY BEEN PAID, OR THAT IS AVAILABLE DUE TO THE UNFORESEEABLE
EMERGENCY UNDER ANOTHER PLAN THAT WOULD PROVIDE FOR DEFERRED COMPENSATION EXCEPT
DUE TO THE APPLICATION OF THE EFFECTIVE DATE PROVISIONS OF SECTION 409A OF THE
CODE. 


(B)               PAYMENT OF ACCOUNT.  PAYMENT SHALL BE MADE WITHIN THIRTY (30)
DAYS FOLLOWING THE DETERMINATION BY THE COMMITTEE THAT A WITHDRAWAL WILL BE
PERMITTED UNDER THIS SECTION 7.6, OR SUCH LATER DATE AS MAY BE REQUIRED UNDER
SECTION 7.2 HEREOF.


7.7.            DISCRETIONARY ACCELERATION OF PAYMENTS.  TO THE EXTENT PERMITTED
BY SECTION 409A OF THE CODE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
ACCELERATE THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN AS PROVIDED IN THIS
SECTION.  THE PROVISIONS OF THIS SECTION ARE INTENDED TO COMPLY WITH THE
EXCEPTION TO ACCELERATED PAYMENTS UNDER TREASURY REGULATION SECTION 1.409A-3(J)
AND SHALL BE INTERPRETED AND ADMINISTERED ACCORDINGLY.   


(A)                DOMESTIC RELATIONS ORDERS.  THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, ACCELERATE THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN TO AN
INDIVIDUAL OTHER THAN THE PARTICIPANT AS MAY BE NECESSARY TO FULFILL A DOMESTIC
RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE CODE). 


(B)               CONFLICTS OF INTEREST.  THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, PROVIDE FOR THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT
UNDER THE PLAN TO THE EXTENT NECESSARY FOR ANY FEDERAL OFFICER OR EMPLOYEE IN
THE EXECUTIVE BRANCH TO COMPLY WITH AN ETHICS AGREEMENT WITH THE FEDERAL
GOVERNMENT.  ADDITIONALLY, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE
FOR THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN THE TO
THE EXTENT REASONABLY NECESSARY TO AVOID THE VIOLATION OF AN APPLICABLE FEDERAL,
STATE, LOCAL, OR FOREIGN ETHICS LAW OR CONFLICTS OF INTEREST LAW (INCLUDING
WHERE SUCH PAYMENT IS REASONABLY NECESSARY TO PERMIT THE PARTICIPANT TO
PARTICIPATE IN ACTIVITIES IN THE NORMAL COURSE OF HIS OR HER POSITION IN WHICH
THE PARTICIPANT WOULD OTHERWISE NOT BE ABLE TO PARTICIPATE UNDER AN APPLICABLE
RULE).


(C)                EMPLOYMENT TAXES.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
PROVIDE FOR THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN
TO PAY THE FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA) TAX IMPOSED UNDER SECTIONS
3101, 3121(A), AND 3121(V)(2) OF THE CODE, OR THE RAILROAD RETIREMENT ACT (RRTA)
TAX IMPOSED UNDER SECTIONS 3201, 3211, 3231(E)(1), AND 3231(E)(8) OF THE CODE,
WHERE APPLICABLE, ON COMPENSATION DEFERRED UNDER THE PLAN (THE FICA OR RRTA
AMOUNT). ADDITIONALLY, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR
THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT, TO PAY THE INCOME TAX AT
SOURCE ON WAGES IMPOSED UNDER SECTION 3401 OF THE CODE OR THE CORRESPONDING
WITHHOLDING PROVISIONS OF APPLICABLE STATE, LOCAL, OR FOREIGN TAX LAWS AS A
RESULT OF THE PAYMENT OF THE FICA OR RRTA AMOUNT, AND TO PAY THE ADDITIONAL
INCOME TAX AT SOURCE ON WAGES ATTRIBUTABLE TO THE PYRAMIDING SECTION 3401 OF THE
CODE WAGES AND TAXES. HOWEVER, THE TOTAL PAYMENT UNDER THIS ACCELERATION
PROVISION MUST NOT EXCEED THE AGGREGATE OF THE FICA OR RRTA AMOUNT, AND THE
INCOME TAX WITHHOLDING RELATED TO SUCH FICA OR RRTA AMOUNT.

                                                                      15

--------------------------------------------------------------------------------



(D)               LIMITED CASH-OUTS.  SUBJECT TO SECTION 7.2 HEREOF, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, REQUIRE A MANDATORY LUMP SUM PAYMENT OF
AMOUNTS DEFERRED UNDER THE PLAN THAT DO NOT EXCEED THE APPLICABLE DOLLAR AMOUNT
UNDER SECTION 402(G)(1)(B) OF THE CODE, PROVIDED THAT THE PAYMENT RESULTS IN THE
TERMINATION AND LIQUIDATION OF THE ENTIRETY OF THE PARTICIPANT'S INTEREST UNDER
THE PLAN, INCLUDING ALL AGREEMENTS, METHODS, PROGRAMS, OR OTHER ARRANGEMENTS
WITH RESPECT TO WHICH DEFERRALS OF COMPENSATION ARE TREATED AS HAVING BEEN
DEFERRED UNDER A SINGLE NONQUALIFIED DEFERRED COMPENSATION PLAN UNDER SECTION
409A OF THE CODE. 


(E)                PAYMENT UPON INCOME INCLUSION UNDER SECTION 409A.  SUBJECT TO
SECTION 7.2 HEREOF, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE
ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN AT ANY TIME THE
PLAN FAILS TO MEET THE REQUIREMENTS OF SECTION 409A OF THE CODE. THE PAYMENT MAY
NOT EXCEED THE AMOUNT REQUIRED TO BE INCLUDED IN INCOME AS A RESULT OF THE
FAILURE TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.


(F)                 PAYMENT OF STATE, LOCAL, OR FOREIGN TAXES. SUBJECT TO
SECTION 7.2 HEREOF, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE
ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN TO REFLECT
PAYMENT OF STATE, LOCAL, OR FOREIGN TAX OBLIGATIONS ARISING FROM PARTICIPATION
IN THE PLAN THAT APPLY TO AN AMOUNT DEFERRED UNDER THE PLAN BEFORE THE AMOUNT IS
PAID OR MADE AVAILABLE TO THE PARTICIPANT (THE STATE, LOCAL, OR FOREIGN TAX
AMOUNT). SUCH PAYMENT MAY NOT EXCEED THE AMOUNT OF SUCH TAXES DUE AS A RESULT OF
PARTICIPATION IN THE PLAN.  THE PAYMENT MAY BE MADE IN THE FORM OF WITHHOLDING
PURSUANT TO PROVISIONS OF APPLICABLE STATE, LOCAL, OR FOREIGN LAW OR BY PAYMENT
DIRECTLY TO THE PARTICIPANT.  ADDITIONALLY, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, PROVIDE FOR THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT
UNDER THE PLAN TO PAY THE INCOME TAX AT SOURCE ON WAGES IMPOSED UNDER SECTION
3401 OF THE CODE AS A RESULT OF SUCH PAYMENT AND TO PAY THE ADDITIONAL INCOME
TAX AT SOURCE ON WAGES IMPOSED UNDER SECTION 3401 OF THE CODE ATTRIBUTABLE TO
SUCH ADDITIONAL WAGES AND TAXES. HOWEVER, THE TOTAL PAYMENT UNDER THIS
ACCELERATION PROVISION MUST NOT EXCEED THE AGGREGATE OF THE STATE, LOCAL, AND
FOREIGN TAX AMOUNT, AND THE INCOME TAX WITHHOLDING RELATED TO SUCH STATE, LOCAL,
AND FOREIGN TAX AMOUNT.


(G)                CERTAIN OFFSETS.  SUBJECT TO SECTION 7.2 HEREOF, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE ACCELERATION OF THE TIME
OR SCHEDULE OF A PAYMENT UNDER THE PLAN AS SATISFACTION OF A DEBT OF THE
PARTICIPANT TO THE COMPANY (OR ANY ENTITY WHICH WOULD BE CONSIDERED TO BE A
SINGLE EMPLOYER WITH THE COMPANY UNDER SECTION 414(B) OR SECTION 414(C) OF THE
CODE), WHERE SUCH DEBT IS INCURRED IN THE ORDINARY COURSE OF THE SERVICE
RELATIONSHIP BETWEEN THE COMPANY (OR ANY ENTITY WHICH WOULD BE CONSIDERED TO BE
A SINGLE EMPLOYER WITH THE COMPANY UNDER SECTION 414(B) OR SECTION 414(C) OF THE
CODE) AND THE PARTICIPANT, THE ENTIRE AMOUNT OF REDUCTION IN ANY OF THE TAXABLE
YEARS OF THE COMPANY (OR ANY ENTITY WHICH WOULD BE CONSIDERED TO BE A SINGLE
EMPLOYER WITH THE COMPANY UNDER SECTION 414(B) OR SECTION 414(C) OF THE CODE)
DOES NOT EXCEED $5,000, AND THE REDUCTION IS MADE AT THE SAME TIME AND IN THE
SAME AMOUNT AS THE DEBT OTHERWISE WOULD HAVE BEEN DUE AND COLLECTED FROM THE
PARTICIPANT. 

                                                                      16

--------------------------------------------------------------------------------



(H)                BONA FIDE DISPUTES AS TO A RIGHT TO A PAYMENT.  SUBJECT TO
SECTION 7.2 HEREOF, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE
ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN WHERE SUCH
PAYMENTS OCCUR AS PART OF A SETTLEMENT BETWEEN THE PARTICIPANT AND THE COMPANY
(OR ANY ENTITY WHICH WOULD BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE
COMPANY UNDER SECTION 414(B) OR SECTION 414(C) OF THE CODE) OF AN ARM'S LENGTH,
BONA FIDE DISPUTE AS TO THE PARTICIPANT'S RIGHT TO THE DEFERRED AMOUNT.


(I)                  PLAN TERMINATIONS AND LIQUIDATIONS.  SUBJECT TO SECTION 7.2
HEREOF, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE ACCELERATION
OF THE TIME OR SCHEDULE OF A PAYMENT UNDER THE PLAN AS PROVIDED IN SECTION 9.2
HEREOF.


EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS PLAN, INCLUDING BUT NOT
LIMITED TO SECTION 3.4(B), THIS SECTION 7.7 AND SECTION 9.2 HEREOF, THE
COMMITTEE MAY NOT ACCELERATE THE TIME OR SCHEDULE OF ANY PAYMENT OR AMOUNT
SCHEDULED TO BE PAID UNDER THE PLAN WITHIN THE MEANING OF SECTION 409A OF THE
CODE.


7.8.            DELAY OF PAYMENTS.  TO THE EXTENT PERMITTED UNDER SECTION 409A
OF THE CODE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DELAY PAYMENT UNDER ANY
OF THE FOLLOWING CIRCUMSTANCES, PROVIDED THAT THE COMMITTEE TREATS ALL PAYMENTS
TO SIMILARLY SITUATED PARTICIPANTS ON A REASONABLY CONSISTENT BASIS: 


(A)                PAYMENTS SUBJECT TO SECTION 162(M).  A PAYMENT MAY BE DELAYED
TO THE EXTENT THAT THE COMMITTEE REASONABLY ANTICIPATES THAT IF THE PAYMENT WERE
MADE AS SCHEDULED, THE COMPANY'S DEDUCTION WITH RESPECT TO SUCH PAYMENT WOULD
NOT BE PERMITTED DUE TO THE APPLICATION OF SECTION 162(M) OF THE CODE.  IF A
PAYMENT IS DELAYED PURSUANT TO THIS SECTION 7.8(A), THEN THE PAYMENT MUST BE
MADE EITHER (I) DURING THE COMPANY'S FIRST TAXABLE YEAR IN WHICH THE COMMITTEE
REASONABLY ANTICIPATES, OR SHOULD REASONABLY ANTICIPATE, THAT IF THE PAYMENT IS
MADE DURING SUCH YEAR, THE DEDUCTION OF SUCH PAYMENT WILL NOT BE BARRED BY
APPLICATION OF SECTION 162(M) OF THE CODE, OR (II) DURING THE PERIOD BEGINNING
WITH THE FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE PARTICIPANT'S
SEPARATION FROM SERVICE (THE "SIX MONTH ANNIVERSARY") AND ENDING ON THE LATER OF
(X) THE LAST DAY OF THE TAXABLE YEAR OF THE COMPANY IN WHICH THE SIX MONTH
ANNIVERSARY OCCURS OR (Y) THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE SIX
MONTH ANNIVERSARY.  WHERE ANY SCHEDULED PAYMENT TO A SPECIFIC PARTICIPANT IN A
COMPANY'S TAXABLE YEAR IS DELAYED IN ACCORDANCE WITH THIS PARAGRAPH, ALL
SCHEDULED PAYMENTS TO THAT PARTICIPANT THAT COULD BE DELAYED IN ACCORDANCE WITH
THIS PARAGRAPH MUST ALSO BE DELAYED.  THE COMMITTEE MAY NOT PROVIDE THE
PARTICIPANT AN ELECTION WITH RESPECT TO THE TIMING OF THE PAYMENT UNDER THIS
SECTION 7.8(A).  FOR PURPOSES OF THIS SECTION 7.8(A), THE TERM COMPANY INCLUDES
ANY ENTITY WHICH WOULD BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE COMPANY
UNDER SECTION 414(B) OR SECTION 414(C) OF THE CODE.


(B)               FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW.  A PAYMENT
MAY BE DELAYED WHERE THE COMMITTEE REASONABLY ANTICIPATES THAT THE MAKING OF THE
PAYMENT WILL VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW; PROVIDED
THAT THE DELAYED PAYMENT IS MADE AT THE EARLIEST DATE AT WHICH THE COMMITTEE
REASONABLY ANTICIPATES THAT THE MAKING OF THE PAYMENT WILL NOT CAUSE SUCH
VIOLATION.  FOR PURPOSES OF THE PRECEDING SENTENCE, THE MAKING OF A PAYMENT THAT
WOULD CAUSE INCLUSION IN GROSS INCOME OR THE APPLICATION OF ANY PENALTY
PROVISION OR OTHER PROVISION OF THE CODE IS NOT TREATED AS A VIOLATION OF
APPLICABLE LAW.


(C)                OTHER EVENTS AND CONDITIONS.  A PAYMENT MAY BE DELAYED UPON
SUCH OTHER EVENTS AND CONDITIONS AS THE INTERNAL REVENUE SERVICE MAY PRESCRIBE
IN GENERALLY APPLICABLE GUIDANCE PUBLISHED IN THE INTERNAL REVENUE BULLETIN. 

                                                                      17

--------------------------------------------------------------------------------



7.9.            CALCULATION OF INSTALLMENT PAYMENTS.  IN THE EVENT THAT A
SUB-ACCOUNT IS PAID IN INSTALLMENTS (I) THE AMOUNT OF EACH INSTALLMENT SHALL
EQUAL THE QUOTIENT OBTAINED BY DIVIDING THE PARTICIPANT'S VESTED SUB-ACCOUNT
BALANCE AS OF THE END OF THE MONTH IMMEDIATELY PRECEDING THE MONTH OF SUCH
INSTALLMENT PAYMENT BY THE NUMBER OF INSTALLMENT PAYMENTS REMAINING TO BE PAID
AT THE TIME OF THE CALCULATION, AND (II) THE AMOUNT OF SUCH SUB-ACCOUNT
REMAINING UNPAID SHALL CONTINUE TO BE CREDITED WITH GAINS, LOSSES AND EARNINGS
AS PROVIDED IN ARTICLE VI HEREOF.  BY WAY OF EXAMPLE, IF THE PARTICIPANT ELECTS
TO RECEIVE PAYMENTS OF A SUB-ACCOUNT IN EQUAL ANNUAL INSTALLMENTS OVER A PERIOD
OF FOUR (4) YEARS, THE FIRST PAYMENT SHALL EQUAL 1/4 OF THE VESTED SUB-ACCOUNT
BALANCE, CALCULATED AS DESCRIBED IN THIS SECTION 7.9.  THE FOLLOWING YEAR, THE
PAYMENT SHALL BE 1/3 OF THE VESTED SUB-ACCOUNT BALANCE, CALCULATED AS DESCRIBED
IN THIS SECTION 7.9.


7.10.        ACTUAL DATE OF PAYMENT.  TO THE EXTENT PERMITTED BY SECTION 409A OF
THE CODE, THE COMMITTEE MAY DELAY PAYMENT IN THE EVENT THAT IT IS NOT
ADMINISTRATIVELY POSSIBLE TO MAKE PAYMENT ON THE DATE (OR WITHIN THE PERIODS)
SPECIFIED IN THIS ARTICLE VII, OR THE MAKING OF THE PAYMENT WOULD JEOPARDIZE THE
ABILITY OF THE COMPANY (OR ANY ENTITY WHICH WOULD BE CONSIDERED TO BE A SINGLE
EMPLOYER WITH THE COMPANY UNDER SECTION 414(B) OR SECTION 414(C) OF THE CODE) TO
CONTINUE AS A GOING CONCERN.  NOTWITHSTANDING THE FOREGOING, PAYMENT MUST BE
MADE NO LATER THAN THE LATEST POSSIBLE DATE PERMITTED UNDER SECTION 409A OF THE
CODE. 


7.11.        DISCHARGE OF OBLIGATIONS.  THE PAYMENT TO A PARTICIPANT OR HIS
BENEFICIARY OF A HIS SUB-ACCOUNT IN A SINGLE LUMP SUM OR THE NUMBER OF
INSTALLMENTS ELECTED BY THE PARTICIPANT PURSUANT TO THIS ARTICLE VII SHALL
DISCHARGE ALL OBLIGATIONS OF THE AFFILIATED GROUP TO SUCH PARTICIPANT OR
BENEFICIARY UNDER THE PLAN WITH RESPECT TO THAT SUB-ACCOUNT. 


ARTICLE VIII
ADMINISTRATION


8.1.            GENERAL.  THE COMPANY, THROUGH THE COMMITTEE, SHALL BE
RESPONSIBLE FOR THE GENERAL ADMINISTRATION OF THE PLAN AND FOR CARRYING OUT THE
PROVISIONS HEREOF.  THE COMMITTEE SHALL HAVE THE FULL POWER, DISCRETION AND
AUTHORITY TO CARRY OUT THE PROVISIONS OF THE PLAN, INCLUDING THE AUTHORITY TO
(A) RESOLVE ALL QUESTIONS RELATING TO ELIGIBILITY FOR PARTICIPATION IN THE PLAN
AND THE AMOUNT IN THE ACCOUNT OF ANY PARTICIPANT AND ALL QUESTIONS PERTAINING TO
CLAIMS FOR BENEFITS AND PROCEDURES FOR CLAIM REVIEW, (B) RESOLVE ALL OTHER
QUESTIONS ARISING UNDER THE PLAN, INCLUDING ANY FACTUAL QUESTIONS AND QUESTIONS
OF CONSTRUCTION, AND (C) TAKE SUCH FURTHER ACTION AS THE COMPANY SHALL DEEM
ADVISABLE IN THE ADMINISTRATION OF THE PLAN.  THE ACTIONS TAKEN AND THE
DECISIONS MADE BY THE COMMITTEE HEREUNDER SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON ALL PERSONS, INCLUDING THE COMPANY, ITS SHAREHOLDERS, THE OTHER
MEMBERS OF THE AFFILIATED GROUP, EMPLOYEES, PARTICIPANTS, AND THEIR ESTATES AND
BENEFICIARIES. IN ACCORDANCE WITH THE PROVISIONS OF SECTION 503 OF ERISA, THE
COMMITTEE SHALL PROVIDE A PROCEDURE FOR HANDLING CLAIMS OF PARTICIPANTS OR THEIR
BENEFICIARIES UNDER THE PLAN.  SUCH PROCEDURE SHALL BE IN ACCORDANCE WITH
REGULATIONS ISSUED BY THE SECRETARY OF LABOR AND SHALL PROVIDE ADEQUATE WRITTEN
NOTICE WITHIN A REASONABLE PERIOD OF TIME WITH RESPECT TO THE DENIAL OF ANY SUCH
CLAIM AS WELL AS A REASONABLE OPPORTUNITY FOR A FULL AND FAIR REVIEW BY THE
COMMITTEE OF ANY SUCH DENIAL. 


8.2.            COMPLIANCE WITH SECTION 409A OF THE CODE. 

                                                                      18

--------------------------------------------------------------------------------



(A)                IT IS INTENDED THAT THE PLAN COMPLY WITH THE PROVISIONS OF
SECTION 409A OF THE CODE, SO AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY
AMOUNTS DEFERRED HEREUNDER IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR
OR YEARS IN WHICH SUCH AMOUNTS WOULD OTHERWISE ACTUALLY BE PAID OR MADE
AVAILABLE TO PARTICIPANTS OR BENEFICIARIES. THIS PLAN SHALL BE CONSTRUED,
ADMINISTERED, AND GOVERNED IN A MANNER THAT EFFECTS SUCH INTENT, AND THE
COMMITTEE SHALL NOT TAKE ANY ACTION THAT WOULD BE INCONSISTENT WITH SUCH INTENT.


(B)               ALTHOUGH THE COMMITTEE SHALL USE ITS BEST EFFORTS TO AVOID THE
IMPOSITION OF TAXATION, INTEREST AND PENALTIES UNDER SECTION 409A OF THE CODE,
THE TAX TREATMENT OF DEFERRALS UNDER THIS PLAN IS NOT WARRANTED OR GUARANTEED. 
NEITHER THE COMPANY, THE OTHER MEMBERS OF THE AFFILIATED GROUP, THE BOARD, NOR
THE COMMITTEE (NOR ITS DESIGNEE) SHALL BE HELD LIABLE FOR ANY TAXES, INTEREST,
PENALTIES OR OTHER MONETARY AMOUNTS OWED BY ANY PARTICIPANT, BENEFICIARY OR
OTHER TAXPAYER AS A RESULT OF THE PLAN. 


(C)                ANY REFERENCE IN THIS PLAN TO SECTION 409A OF THE CODE WILL
ALSO INCLUDE ANY PROPOSED, TEMPORARY OR FINAL REGULATIONS, OR ANY OTHER
GUIDANCE, PROMULGATED WITH RESPECT TO SUCH SECTION 409A BY THE U.S. DEPARTMENT
OF TREASURY OR THE INTERNAL REVENUE SERVICE.  FOR PURPOSES OF THE PLAN, THE
PHRASE "PERMITTED BY SECTION 409A OF THE CODE," OR WORDS OR PHRASES OF SIMILAR
IMPORT, SHALL MEAN THAT THE EVENT OR CIRCUMSTANCE SHALL ONLY BE PERMITTED TO THE
EXTENT IT WOULD NOT CAUSE AN AMOUNT DEFERRED OR PAYABLE UNDER THE PLAN TO BE
INCLUDIBLE IN THE GROSS INCOME OF A PARTICIPANT OR BENEFICIARY UNDER SECTION
409A(A)(1) OF THE CODE.


ARTICLE IX
AMENDMENT AND TERMINATION


9.1.            AMENDMENT.  THE COMPANY RESERVES THE RIGHT TO AMEND, TERMINATE
OR FREEZE THE PLAN, IN WHOLE OR IN PART, AT ANY TIME BY ACTION OF THE BOARD. 
MOREOVER, THE COMMITTEE MAY AMEND THE PLAN AT ANY TIME IN ITS SOLE DISCRETION TO
ENSURE THAT THE PLAN COMPLIES WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE
OR OTHER APPLICABLE LAW; PROVIDED, HOWEVER, THAT SUCH AMENDMENTS, IN THE
AGGREGATE, MAY NOT MATERIALLY INCREASE THE BENEFIT COSTS OF THE PLAN TO THE
COMPANY.  IN NO EVENT SHALL ANY SUCH ACTION BY THE BOARD OR COMMITTEE ADVERSELY
AFFECT ANY PARTICIPANT OR BENEFICIARY WHO HAS AN ACCOUNT, OR RESULT IN ANY
CHANGE IN THE TIMING OR MANNER OF PAYMENT OF THE AMOUNT OF ANY ACCOUNT (EXCEPT
AS OTHERWISE PERMITTED UNDER THE PLAN), WITHOUT THE CONSENT OF THE PARTICIPANT
OR BENEFICIARY, UNLESS THE BOARD OR THE COMMITTEE, AS THE CASE MAY BE,
DETERMINES IN GOOD FAITH THAT SUCH ACTION IS NECESSARY TO ENSURE COMPLIANCE WITH
SECTION 409A OF THE CODE.  TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE,
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, MODIFY THE RULES APPLICABLE TO
DEFERRAL ELECTIONS, PAYMENT ELECTIONS AND SUBSEQUENT PAYMENT ELECTIONS TO THE
EXTENT NECESSARY TO SATISFY THE REQUIREMENTS OF THE UNIFORMED SERVICE EMPLOYMENT
AND REEMPLOYMENT RIGHTS ACT OF 1994, AS AMENDED, 38 U.S.C. 4301-4334.


9.2.            PAYMENTS UPON TERMINATION OF PLAN.  IN THE EVENT THAT THE PLAN
IS TERMINATED, THE AMOUNTS ALLOCATED TO A PARTICIPANT'S SUB-ACCOUNTS SHALL BE
PAID TO THE PARTICIPANT OR HIS BENEFICIARY ON THE DATES ON WHICH THE PARTICIPANT
OR HIS BENEFICIARY WOULD OTHERWISE RECEIVE PAYMENTS HEREUNDER WITHOUT REGARD TO
THE TERMINATION OF THE PLAN.  NOTWITHSTANDING THE PRECEDING SENTENCE, AND
SUBJECT TO SECTION 7.2 HEREOF:

                                                                      19

--------------------------------------------------------------------------------



(A)                LIQUIDATION; BANKRUPTCY.  THE BOARD SHALL HAVE THE AUTHORITY,
IN ITS SOLE DISCRETION, TO TERMINATE THE PLAN AND PAY EACH PARTICIPANT'S ENTIRE
ACCOUNT TO THE PARTICIPANT OR, IF APPLICABLE, HIS BENEFICIARY WITHIN TWELVE (12)
MONTHS OF A CORPORATE DISSOLUTION TAXED UNDER SECTION 331 OF THE CODE OR WITH
THE APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C. 503(B)(1)(A), PROVIDED
THAT THE AMOUNTS ARE INCLUDED IN THE PARTICIPANT'S GROSS INCOME IN THE LATEST OF
THE FOLLOWING YEARS (OR, IF EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS
ACTUALLY OR CONSTRUCTIVELY RECEIVED):  (I) THE CALENDAR YEAR IN WHICH THE PLAN
TERMINATION AND LIQUIDATION OCCURS; (II) THE FIRST CALENDAR YEAR IN WHICH THE
AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE AS DEFINED UNDER
SECTION 409A OF THE CODE; OR (III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT
IS ADMINISTRATIVELY PRACTICABLE. 


(B)               DISCRETIONARY TERMINATIONS.  THE BOARD SHALL HAVE THE
AUTHORITY, IN ITS SOLE DISCRETION, TO TERMINATE THE PLAN AND PAY EACH
PARTICIPANT'S ENTIRE ACCOUNT TO THE PARTICIPANT OR, IF APPLICABLE, HIS
BENEFICIARY, PROVIDED THAT: (I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR
PROXIMATE TO A DOWNTURN IN THE FINANCIAL HEALTH OF THE COMPANY (OR ANY ENTITY
WHICH WOULD BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE COMPANY UNDER SECTION
414(B) OR SECTION 414(C) OF THE CODE); (II) THE COMPANY (OR ANY ENTITY WHICH
WOULD BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE COMPANY UNDER SECTION
414(B) OR SECTION 414(C) OF THE CODE) TERMINATES AND LIQUIDATES ALL AGREEMENTS,
METHODS, PROGRAMS, AND OTHER ARRANGEMENTS SPONSORED BY THE COMPANY (OR ANY
ENTITY WHICH WOULD BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE COMPANY UNDER
SECTION 414(B) OR SECTION 414(C) OF THE CODE) THAT WOULD BE AGGREGATED WITH ANY
TERMINATED AND LIQUIDATED AGREEMENTS, METHODS, PROGRAMS, AND OTHER ARRANGEMENTS
UNDER SECTION 409A OF THE CODE IF THE SAME PARTICIPANT HAD DEFERRALS OF
COMPENSATION UNDER ALL OF THE AGREEMENTS, METHODS, PROGRAMS, AND OTHER
ARRANGEMENTS THAT ARE TERMINATED AND LIQUIDATED; (III) NO PAYMENTS IN
LIQUIDATION OF THE PLAN ARE MADE WITHIN 12 MONTHS OF THE DATE THE BOARD TAKES
ALL NECESSARY ACTION TO IRREVOCABLY TERMINATE AND LIQUIDATE THE PLAN OTHER THAN
PAYMENTS THAT WOULD BE PAYABLE UNDER THE TERMS OF THE PLAN IF THE ACTION TO
TERMINATE AND LIQUIDATE THE PLAN HAD NOT OCCURRED; (IV) ALL PAYMENTS ARE MADE
WITHIN 24 MONTHS OF THE DATE THE BOARD TAKES ALL NECESSARY ACTION TO IRREVOCABLY
TERMINATE AND LIQUIDATE THE PLAN; AND (V) THE COMPANY (OR ANY ENTITY WHICH WOULD
BE CONSIDERED TO BE A SINGLE EMPLOYER WITH THE COMPANY UNDER SECTION 414(B) OR
SECTION 414(C) OF THE CODE) DOES NOT ADOPT A NEW PLAN THAT WOULD BE AGGREGATED
WITH ANY TERMINATED AND LIQUIDATED PLAN UNDER SECTION 409A OF THE CODE IF THE
SAME PARTICIPANT PARTICIPATED IN BOTH PLANS, AT ANY TIME WITHIN THREE YEARS
FOLLOWING THE DATE THE BOARD TAKES ALL NECESSARY ACTION TO IRREVOCABLY TERMINATE
AND LIQUIDATE THE PLAN.


(C)                OTHER EVENTS.  THE BOARD SHALL HAVE THE AUTHORITY, IN ITS
SOLE DISCRETION, TO TERMINATE THE PLAN AND PAY EACH PARTICIPANT'S ENTIRE ACCOUNT
TO THE PARTICIPANT OR, IF APPLICABLE, HIS BENEFICIARY UPON SUCH OTHER EVENTS AND
CONDITIONS AS THE INTERNAL REVENUE SERVICE MAY PRESCRIBE IN GENERALLY APPLICABLE
GUIDANCE PUBLISHED IN THE INTERNAL REVENUE BULLETIN.


ARTICLE X
MISCELLANEOUS

                                                                      20

--------------------------------------------------------------------------------



10.1.        NONALIENATION OF DEFERRED COMPENSATION.  EXCEPT AS PERMITTED BY THE
PLAN, NO RIGHT OR INTEREST UNDER THE PLAN OF ANY PARTICIPANT OR BENEFICIARY
SHALL, WITHOUT THE WRITTEN CONSENT OF THE COMPANY, BE (I) ASSIGNABLE OR
TRANSFERABLE IN ANY MANNER, (II) SUBJECT TO ALIENATION, ANTICIPATION, SALE,
PLEDGE, ENCUMBRANCE, ATTACHMENT, GARNISHMENT OR OTHER LEGAL PROCESS OR (III) IN
ANY MANNER LIABLE FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF THE PARTICIPANT
OR BENEFICIARY.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY
SECTION 409A OF THE CODE AND SUBJECT TO SECTION 7.7(A) HEREOF, THE COMMITTEE
SHALL HONOR A JUDGMENT, ORDER OR DECREE FROM A STATE DOMESTIC RELATIONS COURT
WHICH REQUIRES THE PAYMENT OF PART OR ALL OF A PARTICIPANT'S OR BENEFICIARY'S
INTEREST UNDER THIS PLAN TO AN "ALTERNATE PAYEE" AS DEFINED IN SECTION 414(P) OF
THE CODE.


10.2.        PARTICIPATION BY EMPLOYEES OF AFFILIATES.  ANY MEMBER OF THE
AFFILIATED GROUP MAY, BY ACTION OF ITS BOARD OF DIRECTORS OR EQUIVALENT
GOVERNING BODY AND WITH THE CONSENT OF THE COMPANY'S BOARD OF DIRECTORS, ADOPT
THE PLAN; PROVIDED THAT THE COMPANY'S BOARD OF DIRECTORS MAY WAIVE THE
REQUIREMENT THAT SUCH BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY EFFECT
SUCH ADOPTION.  BY ITS ADOPTION OF OR PARTICIPATION IN THE PLAN, THE ADOPTING
MEMBER OF THE AFFILIATED GROUP SHALL BE DEEMED TO APPOINT THE COMPANY ITS
EXCLUSIVE AGENT TO EXERCISE ON ITS BEHALF ALL OF THE POWER AND AUTHORITY
CONFERRED BY THE PLAN UPON THE COMPANY AND ACCEPT THE DELEGATION TO THE
COMMITTEE OF ALL THE POWER AND AUTHORITY CONFERRED UPON IT BY THE PLAN. THE
AUTHORITY OF THE COMPANY TO ACT AS SUCH AGENT SHALL CONTINUE UNTIL THE PLAN IS
TERMINATED AS TO THE PARTICIPATING AFFILIATE.  AN ELIGIBLE EMPLOYEE WHO IS
EMPLOYED BY A MEMBER OF THE AFFILIATED GROUP AND WHO ELECTS TO PARTICIPATE IN
THE PLAN SHALL PARTICIPATE ON THE SAME BASIS AS AN ELIGIBLE EMPLOYEE OF THE
COMPANY.  THE ACCOUNT OF A PARTICIPANT EMPLOYED BY A PARTICIPATING MEMBER OF THE
AFFILIATED GROUP SHALL BE PAID IN ACCORDANCE WITH THE PLAN SOLELY BY SUCH MEMBER
TO THE EXTENT ATTRIBUTABLE TO BASE SALARY OR INCENTIVE COMPENSATION THAT WOULD
HAVE BEEN PAID BY SUCH PARTICIPATING MEMBER IN THE ABSENCE OF DEFERRAL PURSUANT
TO THE PLAN, UNLESS THE BOARD OTHERWISE DETERMINES THAT THE COMPANY SHALL BE THE
OBLIGOR.


10.3.        INTEREST OF PARTICIPANT.


(A)                THE OBLIGATION OF THE COMPANY AND ANY OTHER PARTICIPATING
MEMBER OF THE AFFILIATED GROUP UNDER THE PLAN TO MAKE PAYMENT OF AMOUNTS
REFLECTED IN AN ACCOUNT MERELY CONSTITUTES THE UNSECURED PROMISE OF THE COMPANY
(OR, IF APPLICABLE, THE PARTICIPATING MEMBERS OF THE AFFILIATED GROUP) TO MAKE
PAYMENTS FROM THEIR GENERAL ASSETS AND NO PARTICIPANT OR BENEFICIARY SHALL HAVE
ANY INTEREST IN, OR A LIEN OR PRIOR CLAIM UPON, ANY PROPERTY OF THE AFFILIATED
GROUP.  NOTHING IN THE PLAN SHALL BE CONSTRUED AS GUARANTEEING FUTURE EMPLOYMENT
TO ELIGIBLE EMPLOYEES.  IT IS THE INTENTION OF THE AFFILIATED GROUP THAT THE
PLAN BE UNFUNDED FOR TAX PURPOSES AND FOR PURPOSES OF TITLE I OF ERISA.  THE
COMPANY MAY CREATE A TRUST TO HOLD FUNDS TO BE USED IN PAYMENT OF ITS AND THE
AFFILIATED GROUP'S OBLIGATIONS UNDER THE PLAN, AND MAY FUND SUCH TRUST;
PROVIDED, HOWEVER, THAT ANY FUNDS CONTAINED THEREIN SHALL REMAIN LIABLE FOR THE
CLAIMS OF THE GENERAL CREDITORS OF THE COMPANY AND THE OTHER PARTICIPATING
MEMBERS OF THE AFFILIATED GROUP.

                                                                      21

--------------------------------------------------------------------------------



(B)               IN THE EVENT THAT, IN THE SOLE DISCRETION OF THE COMMITTEE,
THE COMPANY AND/OR THE OTHER MEMBERS OF THE AFFILIATED GROUP PURCHASES AN
INSURANCE POLICY OR POLICIES INSURING THE LIFE OF ANY PARTICIPANT (OR ANY OTHER
PROPERTY) TO ALLOW THE COMPANY AND/OR THE OTHER MEMBERS OF THE AFFILIATED GROUP
TO RECOVER THE COST OF PROVIDING THE BENEFITS, IN WHOLE OR IN PART, HEREUNDER,
NEITHER THE PARTICIPANTS NOR THEIR BENEFICIARIES OR OTHER DISTRIBUTEES SHALL
HAVE NOR ACQUIRE ANY RIGHTS WHATSOEVER THEREIN OR IN THE PROCEEDS THEREFROM. 
THE COMPANY AND/OR THE OTHER MEMBERS OF THE AFFILIATED GROUP SHALL BE THE SOLE
OWNER AND BENEFICIARY OF ANY SUCH POLICY OR POLICIES AND, AS SUCH, SHALL POSSESS
AND MAY EXERCISE ALL INCIDENTS OF OWNERSHIP THEREIN.  A PARTICIPANT'S
PARTICIPATION IN THE UNDERWRITING OR OTHER STEPS NECESSARY TO ACQUIRE SUCH
POLICY OR POLICIES MAY BE REQUIRED BY THE COMPANY AND, IF REQUIRED, SHALL NOT BE
A SUGGESTION OF ANY BENEFICIAL INTEREST IN SUCH POLICY OR POLICIES TO SUCH
PARTICIPANT OR ANY OTHER PERSON.


10.4.        CLAIMS OF OTHER PERSONS.  THE PROVISIONS OF THE PLAN SHALL IN NO
EVENT BE CONSTRUED AS GIVING ANY OTHER PERSON, FIRM OR CORPORATION ANY LEGAL OR
EQUITABLE RIGHT AS AGAINST THE AFFILIATED GROUP OR THE OFFICERS, EMPLOYEES OR
DIRECTORS OF THE AFFILIATED GROUP, EXCEPT ANY SUCH RIGHTS AS ARE SPECIFICALLY
PROVIDED FOR IN THE PLAN OR ARE HEREAFTER CREATED IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THE PLAN.


10.5.        SEVERABILITY.  THE INVALIDITY AND UNENFORCEABILITY OF ANY
PARTICULAR PROVISION OF THE PLAN SHALL NOT AFFECT ANY OTHER PROVISION HEREOF,
AND THE PLAN SHALL BE CONSTRUED IN ALL RESPECTS AS IF SUCH INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED.  


10.6.        GOVERNING LAW.  EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE
PROVISIONS OF THE PLAN SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE.


10.7.        RELATIONSHIP TO OTHER PLANS.  THE PLAN IS INTENDED TO SERVE THE
PURPOSES OF AND TO BE CONSISTENT WITH ANY INCENTIVE COMPENSATION PLAN APPROVED
BY THE COMMITTEE FOR PURPOSES OF THE PLAN.


10.8.        SUCCESSORS.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY EXPRESSLY TO ASSUME THIS PLAN.  THIS PLAN SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND ANY SUCCESSOR OF OR TO THE COMPANY,
INCLUDING WITHOUT LIMITATION ANY PERSONS ACQUIRING DIRECTLY OR INDIRECTLY ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY WHETHER BY SALE,
MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE (AND SUCH SUCCESSOR SHALL
THEREAFTER BE DEEMED THE "COMPANY" FOR THE PURPOSES OF THIS PLAN), AND THE
HEIRS, BENEFICIARIES, EXECUTORS AND ADMINISTRATORS OF EACH PARTICIPANT. 


10.9.        WITHHOLDING OF TAXES.  SUBJECT TO SECTION 7.7 HEREOF, TO THE EXTENT
REQUIRED BY THE LAW IN EFFECT AT THE TIME PAYMENTS ARE MADE, THE AFFILIATED
GROUP MAY WITHHOLD OR CAUSE TO BE WITHHELD FROM ANY AMOUNTS DEFERRED OR PAYABLE
UNDER THE PLAN ALL FEDERAL, STATE, LOCAL AND OTHER TAXES AS SHALL BE LEGALLY
REQUIRED.  THE AFFILIATED GROUP SHALL HAVE THE RIGHT IN ITS SOLE DISCRETION TO
(I) REQUIRE A PARTICIPANT TO PAY OR PROVIDE FOR PAYMENT OF THE AMOUNT OF ANY
TAXES THAT THE AFFILIATED GROUP MAY BE REQUIRED TO WITHHOLD WITH RESPECT TO
AMOUNTS THAT THE COMPANY CREDITS TO A PARTICIPANT'S ACCOUNT OR (II) DEDUCT FROM
ANY AMOUNT OF SALARY, BONUS, INCENTIVE COMPENSATION OR OTHER PAYMENT OTHERWISE
PAYABLE IN CASH TO THE PARTICIPANT THE AMOUNT OF ANY TAXES THAT THE COMPANY MAY
BE REQUIRED TO WITHHOLD WITH RESPECT TO AMOUNTS THAT THE COMPANY CREDITS TO A
PARTICIPANT'S ACCOUNT.


10.10.    ELECTRONIC OR OTHER MEDIA.  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, INCLUDING ANY PROVISION THAT REQUIRES THE USE OF A WRITTEN
INSTRUMENT, THE COMMITTEE MAY ESTABLISH PROCEDURES FOR THE USE OF ELECTRONIC OR
OTHER MEDIA IN COMMUNICATIONS AND TRANSACTIONS BETWEEN THE PLAN OR THE COMMITTEE
AND PARTICIPANTS AND BENEFICIARIES.  ELECTRONIC OR OTHER MEDIA MAY INCLUDE, BUT
ARE NOT LIMITED TO, E-MAIL, THE INTERNET, INTRANET SYSTEMS AND AUTOMATED
TELEPHONIC RESPONSE SYSTEMS.  

                                                                      22

--------------------------------------------------------------------------------



10.11.    HEADINGS; INTERPRETATION.  HEADINGS IN THIS PLAN ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION
OF THE PROVISIONS HEREOF.  UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, THE
MASCULINE PRONOUN WHEREVER USED HEREIN SHALL BE CONSTRUED TO INCLUDE THE
FEMININE PRONOUN. 


10.12.    PARTICIPANTS DEEMED TO ACCEPT PLAN.  BY ACCEPTING ANY BENEFIT UNDER
THE PLAN, EACH PARTICIPANT AND EACH PERSON CLAIMING UNDER OR THROUGH ANY SUCH
PARTICIPANT SHALL BE CONCLUSIVELY DEEMED TO HAVE INDICATED HIS ACCEPTANCE AND
RATIFICATION OF, AND CONSENT TO, ALL OF THE TERMS AND CONDITIONS OF THE PLAN AND
ANY ACTION TAKEN UNDER THE PLAN BY THE BOARD, THE COMMITTEE OR THE COMPANY OR
THE OTHER MEMBERS OF THE AFFILIATED GROUP, IN ANY CASE IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE PLAN.

*       *        *

                        EXECUTED this               day of June, 2007.

                                                            ASSOCIATED ESTATES
REALTY CORPORATION

                                                            By:         /s/Kara
Florack

                                                            Title:      Vice
President of Human Resources

                                                                      23

--------------------------------------------------------------------------------


SECTION 409A DEFINITION
OF A CHANGE IN CONTROL EVENT

A deferred compensation plan subject to Section 409A may permit a payment of
benefits upon a "Change in Control Event."  There are generally three types of
events that may constitute a Change in Control Event for purposes of the Section
409A rules: (i) a change in the ownership of a corporation; (ii) a change in the
effective control of a corporation; and (iii) a change in the ownership of a
substantial portion of the assets of a corporation.

The definition of a Change in Control Event will apply to the payment of amounts
deferred (and related earnings) on or after January 1, 2005.  Amounts deferred
prior to January 1, 2005 (and related earnings) will continue to be subject to
the existing change in control definition (unless the plan is materially
modified).  The existing change in control definition can also continue to apply
to determine vesting (as opposed to distributions) and to trigger the funding of
a rabbi trust.  

--------------------------------------------------------------------------------


TYPE OF EVENT

DEFINITION

COMMENT

A change in the ownership of a corporation

A person (or group) acquires stock that, together with stock already owned by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the corporation. 

If a person (or group) already owns more than 50 percent of the stock, the
acquisition of additional stock will not trigger a Change in Control Event. 

A Change in Ownership Event occurs only if there is a transfer or issuance of
stock and the stock remains outstanding after the transaction. 

A change in effective control of a corporation

•   A person (or group) acquires, during a 12-month period, stock possessing 30
percent or more of the total voting power; or

•   A majority of the members of the board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the corporation's board of directors prior to the date of the
appointment or election. 



If a person (or group) already owns at least 30 percent of the voting power, the
acquisition of additional voting power does not trigger a Change in Control
Event (but the acquisition of additional value might trigger the 50 percent
prong above). 

The change in board membership prong triggers only with respect to a corporation
for which no other corporation is a majority shareholder (i.e., the parent
corporation).

A change in the ownership of a substantial portion of the assets of a
corporation

A person (or group) acquires, during a 12-month period, assets that have a total
gross fair market value (i.e., without regard to liabilities) of 40 percent or
more of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition.

An exception applies if the transfer is to an entity that is controlled by the
shareholders of the transferring corporation, such as:  

•      a shareholder of the transferring corporation (immediately before the
transfer) in exchange for or with respect to the receiving corporation's stock;

•      an entity in which the transferring corporation owns 50 percent or more
of the total value or voting power;

•      a person (or group) that owns directly or indirectly 50 percent or more
of the total value OR voting power of all of the outstanding stock of the
transferring corporation; or

•      an entity in which at least 50 percent of the total value or  voting
power is owned directly or indirectly by a person that owns directly or
indirectly 50 percent or more of the total value or voting power of all of the
outstanding stock of the transferring corporation.

Miscellaneous

The occurrence of the event must be objectively determinable and any requirement
that any other person or group, such as a plan administrator or compensation
committee, certify the occurrence of a change in control event must be strictly 
ministerial and not involve any discretionary authority.

Certain attribution rules apply for purposes of determining stock ownership.  

                                                                      25

--------------------------------------------------------------------------------


WHEN DOES A SEPARATION FROM SERVICE
 OCCUR UNDER SECTION 409A?

Payments may commence upon a termination of employment under arrangements
affected by Section 409A of the tax code only if the termination constitutes a
"separation from service."   This memorandum provides a summary of the
definition of "separation from service" and identifies design decisions that the
company must make in 2007 concerning the application of the definition.  

General definition of "separation from service"

A separation from service occurs when the employee dies, retires, or otherwise
has a termination of employment.  The employee must terminate employment with
the employer and all members of the employer's "controlled group" (generally
based on a 50% ownership level), which includes foreign and noncorporate
entities.    

 Issues with reduced schedules or consulting arrangements

In some cases it is not clear whether a separation from service has occurred. 
For example, what if an employee is permitted to remain on the payroll for a
period of time to "bridge the gap" to retirement, but no further meaningful
services are required?  Or what if an employee purportedly terminates employment
but continues to provide significant services as a consultant? 

In these cases, a separation from service will occur only if the parties
"reasonably anticipate" that the level of services will permanently decrease to
20% or less of the average level of services during the previous 36 months (or
if shorter, the actual period of service).  In this regard, there are a few
presumptions that apply:

.      A separation from service is presumed if the level of services falls to
20% or less

.      A separation from service is presumed not to have occurred if the level
of services continues at a level of 50% or more 

.      These presumptions can be rebutted based on the facts and circumstances 

The final regulations confirm that a separation from service cannot be defined
by reference to when an employee leaves the payroll. 

Bona fide leave of absence 

The employment relationship is deemed to continue while the employee is on
military leave, sick leave, or other bona fide leave of absence (provided there
is a reasonable expectation that the employee will return) if:

.      The leave does not exceed six months

--------------------------------------------------------------------------------


.      The leave extends beyond six months, but the employee retains a right to
reemployment under an applicable statute (e.g., Family Medical Leave Act;
USERRA) or by contract. 

.      The leave does not extend beyond 29 months in the case of a certain
disabilities

The final regulations confirm that "terminal leave" programs will not delay a
separation from service.  

Re-Employment

If an employee terminates employment but is later re-employed by the same
controlled group, then the parties will need to carefully review the facts and
circumstances to determine whether a true separation from service has occurred. 
The presumptions outlined above will apply to this situation.

If the facts and circumstances indicate that, at the time of termination, the
parties reasonably anticipated that no future services would be provided, then
it is likely that the original separation from service will be respected.  On
the other hand, if the facts and circumstances indicate that the parties
anticipated that the individual would be re-employed after a short period of
time, then the separation from service might not be respected. 

If the original termination of employment is respected, any payments of deferred
compensation that commenced upon the original separation from service cannot be
suspended upon the subsequent re-employment. 

Employee-Directors

Special rules apply when an individual serves as both an employee and as a
member of the board of directors.  Where an individual terminates employment but
continues as a director, the termination will constitute a separation from
service only under the employee deferral plans, but not any separate director
plans (and vice versa).

Asset Sales

Under a modified "same desk" rule, the parties to an asset purchase agreement
may specify in writing, prior to closing, whether the employees of the selling
company who continue with the purchaser have experienced a separation from
service under the various deferred compensation plans of the seller.  The
parties must treat all affected employees consistently (i.e., they cannot pick
and choose). 

The benefits under the seller's deferred compensation plans generally will be
payable when the employees separate from service with the buyer.  Therefore, the
parties should establish a procedure for notifying the seller if and when the
transferred employees later separate from service.  A similar rule applies in
the context of spin-off transactions.        27

--------------------------------------------------------------------------------


A GUIDE TO TRACKING
SPECIFIED EMPLOYEES UNDER SECTION 409A

Section 409A of the tax code imposes a mandatory 6-month delay on payments of
deferred compensation to "specified employees" of a public company following
separation from service.  Therefore, as part of its Section 409A Compliance
Program, the company will need to establish a method to identify and track its
specified employees.  This memorandum provides a general overview of the design
decisions related to establishing this tracking system. 

GENERAL OVERVIEW

A "specified employee" of a public company generally means an individual who is
either:

.      Top Officer:  An "officer" having annual "compensation" greater than a
specified amount ($145,000 in 2007), not to exceed the top 50 paid officers (or,
if fewer, the greater of 3 or 10% of the employees).

.      5-Percent Owner:  A 5-percent owner of the public company.

.     1-Percent Owner:  A 1-percent owner of the public company having annual
"compensation" of more than $150,000.

REGULATORY METHOD
OR ALTERNATIVE METHOD

The company may identify its specified employees using the approach outlined in
the regulations (i.e., the "regulatory method") or by reference to a customized
"alternative method." 

 [x]        Default - Regulatory Method.  Follow the approach outlined in the
regulations.

.      Pros.  The approach is specifically sanctioned by the final regulations
and results in the minimum number of employees being subject to the 6-month
delay.

.      Cons.  The approach does not leave room for error.  For example, an error
in calculating compensation could result in an under-inclusive list.     

□          Alternative Method.  In lieu of following the regulatory method for
identifying specified employees, the Company could create an "alternative
method," for example based on payroll code or salary grade.  The alternative
method must be an objectively determinable standard that is designed to include
all specified employees (determined based on all of the "default" rules set
forth below).  The alternative method must result in either all service
providers or no more than 200 service providers being identified in the class as
of any date.  If this box is checked, please describe the method: 
_______________________________________.

.      Pros.  The approach is flexible and could reduce the administrative
burden of tracking specified employees.

--------------------------------------------------------------------------------


.      Cons.  The approach generally will result in an over-inclusive list of
individuals subject to the 6-month delay.  Moreover, it might be difficult to
establish a method that will always include: (i) no more than 200 employees and
directors; (ii) the top 50 officers; and (iii) the 5-percent and 1-percent
owners.    

REGULATORY METHOD FOR
IDENTIFYING SPECIFIED EMPLOYEES

If the company decides to use the regulatory method to identify specified
employees, then it will need to take the following steps to establish its
tracking system.

Step One:  Identify the pool of "officers"

No more than 50 employees (or, if fewer, the greater of 3 or 10% of the
employees) will be treated as "officers." 

.      For this purpose, all members of the affiliated group are treated as one
employer (using the 80% ownership test under Section 414(b) and 414(c) of the
tax code).  Therefore, an affiliated group with 500 or more employees will have
a maximum of 50 officers. 

.      If more employees qualify as officers than permitted under these limits,
then those qualifying individuals receiving the highest one-year compensation
while officers are considered the company's officers. 

.      An employee who is an officer must be counted as an officer for this
purpose even if he or she also is a specified employee under the 5-percent owner
or 1-percent owner tests.   

.      A non-employee director will not be considered an officer for this
purpose.

Unfortunately, the final regulations under Section 409A do not provide guidance
on how to identify the "officers" of a company.   Instead, the determination is
based on guidance under Section 416 of the tax code. 

.      Whether an individual is an "officer" is determined based of all the
facts, including, for example, the source of his authority, the term for which
elected or appointed, and the nature and extent of his duties.

.      An employee who merely has the title of an officer but not the authority
of an officer is not considered an officer for purposes of this test. 
Similarly, an employee who does not have the title of an officer but has the
authority of an officer is an officer for purposes of this test. 

.      An individual may be considered an "officer" under Section 409A even
though he is not a board-appointed officer.  For example, in some cases
non-board-appointed officers have certain authority to bind the company (e.g.,
authority over budgets, etc.).  Depending on the specific  facts and
circumstances, there is a risk that these employees could be considered
"officers" for purposes of Section 409A. 

                                                                      29

--------------------------------------------------------------------------------


.      Based on the above, a conservative approach is to include all
board-appointed officers, plus the most highly compensated other employees, up
to a total of 50 individuals. 

Conclusion:  Method to identify "officers." preceding method

Step Two:  Identify the 5-percent and 1-percent owners

An individual is a 5-percent owner if he owns more than 5 percent of (i) the
outstanding stock or (ii) the total voting power of all stock.   An individual
is a 1-percent owner if he owns more than 1 percent of (i) the outstanding stock
or (ii) the total voting power of all stock, and his annual compensation exceeds
$150,000. 

.      Unlike the "top officer prong", these two prongs can apply to
non-employee directors and consultants. 

.      For purposes of applying this test, the general stock attribution rules
of Section 318 of the tax code apply, with certain modifications.

Conclusion: 

Step Three:  Select the appropriate definition of compensation

The application of each of the "top officer" prong and the "1-percent owner"
prong of the specified employee definition depends on the individual's
"compensation."   For example:

.      For purposes of the "top officer" prong, the officer's "compensation"
must exceed $145,000 for 2007; if there are more than 50 officers, then those
individuals receiving the highest one-year "compensation" while officers are
included on this list. 

.       An individual who owns more than 1 percent of the vote or value of
outstanding stock only if his or her annual "compensation" exceeds $150,000.   

For these purposes, the company may use any available definition of
"compensation" under Section 415 of the tax code, including any available safe
harbor, timing or other special rules.  The definition must be used consistently
and cannot be changed retroactively.  Although the definition is not required to
match the one used in the company's qualified plans, it might make sense from an
administrative standpoint to have consistent definitions.  The company, however,
may have business reasons to deviate from the definition of compensation
included in its qualified plan. 

□          Same as Qualified Plan.  The ____________________ plan.

[x]         Customize the Definition.

            Definition of Compensation

                                                                      30

--------------------------------------------------------------------------------


[x]         Default Definition.  Generally includes all compensation paid for
personal services that is included in gross income, including salary,
commissions, bonuses and fringe benefits, plus elective deferrals to a 401(k)
plan and elective benefits under a cafeteria plan or qualified transportation
fringe benefit plan.  The definition also includes certain "special items", such
as amounts resulting from a Section 83(b) election, amounts that are includible
under the rules of section 409A, and certain taxable reimbursements.  The
definition does not include elective deferrals under a nonqualified deferred
compensation plan, distributions from a qualified or nonqualified plan (unless
otherwise provided by the employee), amounts realized from the exercise of a
non-statutory option or the vesting of restricted shares, amounts realized from
the sale of shares acquired under an incentive stock option, or other similar
items.

□          Simplified compensation. Same as above, but does not include the
"special items", such as income attributable to a Section 83(b) election,
Section 409A or taxable reimbursements.

□          Section 3401(a) wages.   Includes amounts in Box 1 on the Form W-2,
plus elective deferrals to a 401(k) plan and elective benefits under a cafeteria
plan or qualified transportation fringe benefit plan.  Unlike the default or
simplified definitions, this definition does include income recognized upon
exercise of stock options or the vesting of restricted shares.  The definition
also does not add back elective deferrals under a nonqualified deferred
compensation plan. 

Other Special Rules

□          Nonresident Aliens.  Include compensation paid to nonresident aliens
even if the amount is excluded from gross income.

□          Use of Special Timing Rules.  Describe
_____________________________. 

Step Four:  Select the specified employee identification date

An employee is a specified employee if he satisfies the definition at any time
during the 12-month period ending on the specified employee "identification
date".  The company has flexibility in selecting the "identification date"
(although any subsequent change will not be effective for at least 12 months): 

[x]         Default Date.  Unless another date is designated, the specified
employee identification date is December 31.  In other words, if the individual
is a specified employee at any time during the period commencing January 1 and
ending December 31 of a calendar year, then he or she is a specified employee on
the identification date.

                                                                      31

--------------------------------------------------------------------------------


□          Other Date.  The company may designate any other date as the
specified employee identification date, provided that it uses the same
identification date with respect to all nonqualified deferred compensation
plans. If this box is checked, please insert the date ______________.

Step Five:  Select the specified employee effective date

If an individual is a specified employee as of an "identification date", then he
or she is treated as a specified employee for the entire 12-month period
beginning on the specified employee "effective date."  The company has
flexibility in selecting the "effective date" (although any subsequent change
will not be effective for at least 12 months):

[x]         Default Date.  Unless another date is designated, the specified
employee effective date is the first day of the fourth month following the
specified employee identification date (e.g., April 1 for a December 31
identification date).    

□          Other Date.  The company may designate any earlier date as the
specified employee effective date.   If this box is checked, please insert the
date ______________ (not later than the first day of the fourth month following
the specified employee identification date).

TIMING RULES

The elections described above (including the election to use the alternative
method) are subject to the following rules:

.      The elections must be effective for all nonqualified deferred
compensation plans and must apply consistently to all employees. 

.      The elections must be in place no later than December 31, 2007. 

.      The elections are effective when the company has taken all necessary
corporate action to make the elections binding for purposes of all nonqualified
deferred compensation plans.

As a practical matter, the company might want to retain the discretion in the
deferred compensation plans to make the elections (rather than stating the
elections in the plan document).  The company could then establish or change the
elections in a resolution that applies to all nonqualified deferred compensation
arrangements.                    32

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

[1] Please refer to the attached change in control memorandum for a summary of
these terms.

[2]  Please refer to the attached memorandum for a summary of the separation
from service definition.   

[3] Please refer to the attached memorandum regarding specified employees for
more information.